Case 2:21-cv-90077-JFC Document 1-6 Filed oe Page 1 of 140

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE M. PAPA

Plaintiff

: jw
VS. : NO. 10701 OF 2020 CA.

NESHANNOCK VFD;
NESHANNOCK VFD BOARD;
CHIEF JOHN DiCOLA, :
in his individual and official capacities, :
DEPUTY BRADLEY SHAFFER
in his individual and official capacities, :
DEPUTY BRIAN MELCER :
in his individual and official capacities, :

Defendants : JURY TRIAL DEMANDED

COMPLAINT 122220
FILED ON BEHALF OF:
ANNE M. PAPA

COUNSEL FOR THIS
PARTY:

Angelo A. Papa, Esquire
Supreme Court #47049
318 Highland Avenue
New Castle, PA 16101
(724) 654-8111

(724) 654-6766 Fax

CERTIFICATE OF COMPLIANCE
1 certify that this filing complies with the provisions of the Public Access Policy
of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial

Courts that require filing confidential information and documents differently than non-
confidential information and dgrymea nici A

2020 DEC 23 PM 3: 02

JOD! KLABON-FSOI NO
Case een gS Document 1-6 Filed O1/ a Page 2 of 140

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA
ANNE M. PAPA

Plaintiff
VS. : NO. 10701 OF 2020 CA.:

NESHANNOCK VFD;
NESHANNOCK VFD BOARD;
CHIEF JOHN DiCOLA, :
in his individual and official capacities, :
DEPUTY BRADLEY SHAFFER
in his individual and official capacities, :
DEPUTY BRIAN MELCER :
in his individual and official capacities,

Defendants

NOTICE TO DEFEND AND CLAIM RIGHTS

You have been sued in Court. If you wish to defend against the claims set forth in the following
pages, you must take action with twenty (20) days after this complaint and notice are served, by entering
a written appearance personally or by attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned that if you fail to so the case may proceed
without you and a judgment may be entered against you by the court without further notice for any
money claimed in the complaint or for any other claim or relief requested by the plaintiff. You may lose
money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP:
Office of Lawyer Referral Third Floor
Lawrence County Government Center430 Court Street
New Castle, PA 16101(724) 656-1921

AMERICANS WITH DISABILITIES ACT OF 1990
The Court of Common Pleas of Allegheny County is required to comply with the Americans
Disabilities Act of 1990. For information about accessible facilities and reasonable accommodations
available to disabled individuals having business before the Court, please contact our office. All
arrangements must be made at least 72 hours prior to any hearing or business before the Court. You
must attend the scheduled conference or hearing.

FILEDIORIGIHAL
2020DEC 23 PM 3: 02 2
JODI KLABON-ESOLDO
Case ees Document 1-6 Filed 01/1 Page 3 of 140

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE M. PAPA
Plaintiff
VS. : NO. 10701 OF 2020 CA.
NESHANNOCK VFD;
NESHANNOCK VFD BOARD;
CHIEF JOHN DiCOLA, :
in his individual and official capacities, :
DEPUTY BRADLEY SHAFFER
in his individual and official capacities, :
DEPUTY BRIAN MELCER 2
in his individual and official capacities, :
Defendants : JURY TRIAL DEMANDED
COMPLAINT121920

AND NOW, comes Plaintiff, Anne M. Papa, hereinafter Plaintiff, by and through
her attorneys, Alexander H. Lindsay, Jr., Esquire, Max B. Roesch, Esquire, and The
Lindsay Law Firm, P.C., and files this Complaint and avers the following:

PARTIES

1. Plaintiff is an adult individual residing in New Castle, Pennsylvania.

2. Defendant Neshannock Volunteer Fire Department (VFD) is a volunteer
fire company organized under Pennsylvania state law, hereinafter “Department”.

3. Defendant Neshannock Volunteer Fire Department (BOARD) is the
governing and supervisory body controlling the conduct of department, officers,
members, and day-to-day supervision of the volunteer fire company organized under

Pennsylvania state law, hereinafteF (fRoardh. g ys: 4)

vf

2620DEC 23 PH 3: 02 °
JOD! KLARON.E cai na
Case ee gr Document 1-6 Filed ov Page 4 of 140

4, Defendant Chief John DiCola is the chief of the volunteer fire company
chief organized under Pennsylvania state law, hereinafter “CHIEF” named as a
defendant in his official capacity as chief and individually.

5. Defendant Deputy Bradley Shaffer is an assistant chief of the Neshannock
Volunteer Fire Department (VFD) a volunteer fire company organized under
Pennsylvania state law, hereinafter “Deputy Shaffer”, named as a defendant in his
official capacity, and individually.

6, Defendant Deputy Brian Meleer is an assistant chief of the Neshannock
Volunteer Fire Department (VFD) a volunteer fire company organized under
Pennsylvania state law, hereinafter “Deputy Melcer”, named as a defendant in his
official capacity, and individually.

7. Hereinafter the term “all defendants” is used to refer to each and/or all
entities collectively and individuais and officials in their official and individual
capacity.

8. This complaint was drafted and filed, prior to discovery, and after
defendant refusal to agree to pre complaint discovery and consistent with the confines
and allowances of P Rule 3.1, plaintiff believes and therefore avers that evidence will be
discovered, produced, and otherwise presented indicating and properly supporting the

following facts:

FACTS
9, Plaintiff incorporates by reference all prior paragraphs of this pleading as
though fully set herein.

FILED/ORIGINAL

2020 0EC 23 PM 3: 62

JANI KIARA ZeArAA
Case an aed Document 1-6 Filed 01/1 gy Page 5 of 140

10. Most if not all of any of the vague notices that the plaintiff did receive
usually suggested that “the Board” was the actor. We know: that the Board is made up
of multiple members and must follow meeting rules; we know that the officer
defendants had to be involved and likely at least some members in at least one or more
indispensable communications for any of the termination decisions to be performed, all
of which makes all of these defendants indispensably necessary and liable.

11. Plaintiff believes and therefore avers that each of the defendants
individually and collectively, likely had different motives, different polluted conduct at
various times and in various ways and degrees, and eventually all defendants to
varying degrees and in various ways, either directly, indirectly, by commission and
omission, conducted themselves in an improper and illegal manner, and expressly, by
inference, and/or tacitly, conspired in a common plan and scheme, to negligently and
intentionally injure the plaintiff, making them jointly and severally liable, in the
following manner:

12, In the fall of 2016, Plaintiff, attracted by the VFD’s mission, applied for
membership in the VFD.

13. Plaintiff, who was at that time a student enrolled in Westminister College,
began attending VFD meetings and trainings.

14. Plaintiff fulfilled the probation requirements, enrolled in and completed
National Fire Protection Association standard for firefighter professional qualifications
(NFPA 1001) training at the Lawrence County Fire Academy instructed by and through

VFD, graduating at the top of her class and achieving full membership in the VFD.
Case 221 Cv OC IFC Document 1-6 Filed 01/1 gy Page 6 of 140

15. Plaintiff then went on to take state certification exams, and was certified as
a Firefighter One by the Commonwealth of Pennsylvania. (See Exhibit A)

16. Plaintiff poured herself into her duties as a member of the VFD — she was
often to the first to arrive to meetings and trainings, and the last one to leave, and
consistently volunteered to perform the most difficult and dangerous tasks during calls
and training exercises.

17. Although the defendant Board is a board in the traditional sense would
not have much, hands on day-to-day operation, this board by-laws of the organization
and by conduct has direct dealing, and supervision, and a duty to protect individual
members like Plaintiff.

18. Eventually however, Plaintiff’s enthusiasm was met with ambivalence and
outright hostility by defendant officers and certain of the almost exclusively largely
male membership and exclusively management (Board and all Officers) of the VFD.

19. As anexample, on one occasion a member of VFD stated to Plaintiff:
“Iwhen with a sexual partner] you will have to get used to putting a lot of things in
your mouth”.

20. Onanother occasion Plaintiff's fire helmet was zip-tied to her gear rack
before and during the duration of an emergency structure fire call to which VFD
responded.

21. Pursuant to the VFD handbook, Plaintiff reported this offense to Chief

John DiCola.
Case 221 CVO IFC Document 1-6 Filed 01/1 a Page 7 of 140

22. Despite Plaintiff's reports, neither Chief DiCola nor the Board of the VFD
took reasonable actions, and instead made light of the Plaintiff's concerns rather than
sanction the offender.

23. Plaintiff soon learned that several members of the VFD resented that a
young enthusiastic woman was “showing them up” and, by their way of thinking
threatening to “replace them” in esteem, recognition or other.

24, VED management and Board was well aware that Plaintiff was relying on
the benefits and emoluments of membership in the VFD to pursue the possibility of a
career in firefighting.

25. Although the Plaintiff, wanting to fit in, went along and ignored most of
this, plaintiff believes and therefore avers that it was the common plan and scheme the
group defendants to eventually “force her out”.

26. Inthe early months of 2020, Plaintiffs counsel was indirectly was
contacted by an official of the local emergency management organization with an
emergency notice indicating that the Board and Officers already had or would
imminently schedule an immediate meeting for the purpose of immediately
permanently eliminating Plaintiff from the fire department, in an emergency ex parte
“Star Chamber” style proceeding, based upon an allegation that Plaintiff was and to this
day was unaware of (the infraction, accusation, the accuser, the witness, or any other
detail.

27. The official continued that Plaintiff had been accused of an infraction, and
that the Board would shortly convene a meeting to permanently terminate her

membership, all of which is in violation of” their duty and public claims of: concern for
Case 2:21-cv- OC gy -JFC Document 1-6 Filed 01/1 gy Page 8 of 140

individual members, mentor program, fairness, graduated rehabilitative sanction
schedule, practices with others, policies, handbook, by-laws, etc. (See Exhibit B and C)

28. Plaintiff was further advised that her best option would be to immediately
resign, and possibly reapply in a couple years.

29. Plaintiff refused to do so, firmly believing she had done nothing wrong,
and never having been informed what she was accused of.

30. Plaintiff sought legal advice, and a letter was sent to the defendants,
indicating that Plaintiff and her counsel were aware that some type of an allegation had
been made, disputed the veracity of any allegation, and requesting that the matter be
handled with appropriate process. (See Exhibit A)

31, Plaintiff further expressed concern that, in moving for immediate
termination, the VFD was also in violation of its own policies in regard to progressive
discipline among other things.

32.  Asaresult of the discussions between counsel, Plaintiff believed that false
allegation against her had been dropped.

33. Plaintiff believed that the matter was behind everyone, and she would
proceed continue to be a good, dedicated, courageous, first responder.

34. Thereafter, although the parties appeared to be getting along in the spirit
associated with Exhibit A, was working, in hindsight, Plaintiff believes and therefore
avers, that all defendants had conspired, and adopted a common plan and scheme, to
“set up” the plaintiff, and terminate her membership in the organization by

orchestrating, and seizing upon any opportunity whatsoever.
Case 2:2 1-cv OCG IFC Document 1-6 Filed 01/1 Page 9 of 140

35. Plaintiff believes, and therefore avers, that discovery will develop that
most if not all of the defendants, at that time and/or later adopted a vindictive attitude,
to hurt the plaintiff is much as possible.

36. Defendant were aware that Plaintiff wanted to make a career of this line of
work, and whatever punishment they would mete out, they desired to make sure that
you would prevent her from reestablishing in another department, or becoming a
professional.

37. In July of 2020, Plaintiff routinely went to the fire station.

38. | When Plaintiff's electronic key did not work, apparently this situation
happens naturally some time and needs re-set, so she routinely texted to have the key
reset, and without more received a text indicating she was permanently terminated. .

39. In that text, Plaintiff was informed for the first time without more, that her
membership with the VFD had already been permanently terminated.

40. Although on the advice of counsel she respected what (at that time) she
hoped was a temporary suspension, pending some kind of hearing on (1) whether or
not the event occurred at ali as well as (2) what the rehabilitation or sanction may or
may not be as guaranteed in the Defendant’s own bylaws, hand book, policies,
practices, and public perceptions advanced by the Defendants, she was never presented
more of heard by the defendants. Simply stated plaintiff believes and therefor avers
that at least some of the defendants did not want to hear from her.

41. Plaintiff believes and therefore avers, that the defendants chose to make
an “object lesson” of the plaintiff, for reasons which include without limit: her standing

up to them on the earlier incident; to further advance the collective common plan and
Case Ae OO IFS Document 1-6 Filed 01/16 Page 10 of 140

scheme of the various cultivated board members and officers, to maintain control over
the volunteer fire company, and purposefully place on full and public display their
designed, premeditated, insensitive, firm, and ruthless hand.

42. Plaintiff believes and therefore avers that all of the defendants were aware
of or made aware of her future professional plans, and to further inflict maximum harm
on her, vindictively and ruthlessly violated their own by-laws and practices and instead
chose the outrageous “permanent termination without hearing” sanction.

43. Plaintiff was not suspended pending hearing or other, and instead,
collectively by design, of some or all of defendants: permitted absolutely no opportunity to
know, much less confront her accusers, deny, disprove, mitigate, get help and instead
have all of her many positive accomplishments be forever tarnished or destroyed.

44. After waiting for a hearing and none ever occurred, she filed a writ (only)
to get some fair relief by hearing or other and that did not work either.

45. The Defendants instead hired counsel and escalated the litigation because
their counsel filed a deadline pleading requiring her to go further and file this formal
complaint. (See Exhibit D Correspondence)

46. Apparently Plaintiff was accused of having a piece of training equipment
in her automobile, which she had seen others do repeatedly to practice with on her own
time, and her membership in the organization had been unilaterally terminated without
any process whatsoever.

47. To this very day, the plaintiff has never been informed in a clear and
concise manner of what she allegedly did or did not do, has never had the opportunity

to be heard in any way whatsoever for purposes of denying, defending, mitigating, or

10
Case ee Cv 00g IFC Document 1-6 Filed O11 gg Page 11 of 140

in any other way affecting the extreme result, all of which are guaranteed in the
handbook and bylaws of the defendants own rules.

48. The only thing she has ever heard from the defendants came in a writing
February 20, 2020: “The Board of Directors... recently met, and has decided on a response to
your recent activity during the training night of January 7, 2020, Actions such as this are
detrimental to the health, and safety to yourself as well as others. Any further violations of the
department bylaws, standard operating guidelines, or officer's orders could result in disciplinary
action(s), including complete removal from the fire department.”

49. | Approximately 5 months later, in the only other (undated) communication
ever received by the Plaintiff, notwithstanding the vague text described previously in
this complaint, the defendants further state: “ it has been brought to the attention of the
Neshannock Township Volunteer Fire Company Board of Directors that on July 20, 20 20, you
took critical safety equipment off of fire apparatus and removed it from the fire station without
authorization. Afteran investigation of this report, you have been determined to be in violation
of the membership policy. 701 which is attached for your review. The board of directors voted on
July 27, 2022 terminate your membership in the Neshannock Township Volunteer fire company,
effective immediately. Consequently, you should do the following: (1) within 24 hours of your
receipt of this letter, contact the Neshannock Township Police Department to arrange a time
during business hours to return all fire company equipment in your possession...2. Cease-and-
desist any representation that you are a current member of the Neshannock Township Volunteer
Fire Company. 3. Cease-and-desist all forms of communication that suggest you are a current
member of the Neshannock Township Volunteer Fire Company, including all social media

profiles, posts, or references. 4. Provide to the Neshannock Township Police Department a list of

11
Case en jane Document 1-6 Filed ole Page 12 of 140

your personal property that you believe to be in the fire station(s) so we may attempt to locate the
items and return them to you. Your prompt attention to these matters is requested. Sincerely,
Ed Harris Secretary.”

50. It is apparent that all of the defendants had extensive direct discussions
publication, or republication concerning these matters, including to the very small
community members over several months.

51, Plaintiff believes and therefore avers that in those discussions, they would
naturally need to justify their extreme actions in ways which will be proven to be,
defamatory, untrue, false light, and cause tortious interference with significant contract
and property rights.

52. Plaintiff is well known in the community, and supported because of her
gender, and her intense desire and simply stated, her termination raised a lot of
eyebrows.

53. All of the defendants, count heavily on positive public perception, and
they would need to destroy the plaintiff, to maintain good public standing, necessary
for their public relations, fundraising, and securing taxpayer dollars, etc.

54. Plaintiff believes and therefore avers that this is in impeded and otherwise

prevented her from securing employment opportunities within the community.

COUNT I - ALL DEFENDANTS BREACH OF CONTRACT AND BREACH
OF DUTY OF GOOD FAITH
55. Plaintiff incorporates all prior Paragraphs by reference as though fully set

forth herein.

12
Case 2:21-cv-OO (gm JFC Document 1-6 Filed 01/19 Page 13 of 140

56. Per the facts above, Plaintiff and Defendant entered into a binding, oral
contractual relationship agreement. Such could only be terminated for actual cause and
with adequate due process including notice and an opportunity to be heard.

57, Consideration was exchanged.

58. The Defendant's unjust, unwarranted, improper and illegal termination of
Plaintiff is in material breach of their agreements and the Plaintiff is entitled to
reasonable damages.

59. Defendant's claimed that Plaintiff was terminated for a cause. The
claimed “cause” of the termination, however, is false and never occurred. There is no
valid cause for termination. Further Plaintiff was given no due process or opportunity
to be heard by Defendant.

60. In this case, it was pre agreed between the parties that Plaintiffs could
only be discharged for a valid cause and would have real due process, but the claimed
causes were false and a fraud, thus the termination is improper.

61. _ Further, if satisfaction of relationship is to be determined by meeting
certain tests, the employment may not be terminated until such tests have been made.
lacobs v. Kraft Cheese Co., 310 Pa. 75, 164 A. 774 (1933). In this case, part of the cause
given was the violation of a vague standard like bad “conduct”, with Plaintiff being
given no due process or opportunity to confront her accusers or be heard by her

superiors.

13
Case eet cv 00 gm IFC Document 1-6 Filed ove Page 14 of 140

62. Also, Defendant violated their own policy by creating an abusive
environment in violation of the express terms thereof. The personal policy as stated
above promises no sexual or other harassment will occur, but this promise was also
materially breached and that standard was clearly violated.

63. Defendant's actions as described above are also in material breach of, “the
duty of good faith and fair dealing that is implied in express contracts in Pennsylvania”.
Livingstone v. North Belle Vernon Borough, 91 F.3d 515 (3d Cir. 1996). They breached
this duty by their evasion of the spirit of the bargain, their lack of diligence and
negligence as described above, and their willful rendering of imperfect performance.
Somers v. Somers, 418 Pa. Super. 131 (1992).

WHEREFORE Plaintiffs respectfully requests this Honorable Court grant them
judgment in excess of jurisdictional limits for compensatory damages, consequential
damages, future earnings, lost wages, bonus payments, interest, attorney fees, and costs.
COUNT JI - ALL DEFENDANTS RETALIATORY DISCHARGE AGAINST
PUBLIC POLICY

64. Plaintiff incorporates all prior Paragraphs by reference as though fully set
forth herein.

65. If a violation of a clear mandate of public policy results in the termination
of (even an) at-will employee, that employee would have a right of action for wrongful

discharge. Rothrock v, Rothrock Motor Sales, Inc., 584 Pa, 297, 883 A.2d 511 (2005).

 

14
Case 2:21-cv- 00g IFC Document 1-6 Filed 01/19 Page 15 of 140

Public policy prohibits retaliatory discharge of an employee on a number of grounds.

29 P.L.E. LABOR § 79; Highhouse v. Avery Transp., 443 Pa. Super. 120, 660 A.2d 1374
(1995).

66. Having been willing to risk her life in the line of duty for years, being
terminated in this manner is a violation of public policy.

67. Plaintiffs discharge was arbitrary, capricious and without good cause, in
breach of the relation agreement and all rules described above.

68. The failure and refusal by the Defendants to honor and comply with its
oral, and written agreement, advertised practices, policies, by laws, hand book, and
with its promises to Plaintiff constitute knowing, willful and bad faith conduct.

69. Asa direct and proximate result of the foregoing breaches of express and
implied contractual obligations by the Defendant, Plaintiff has been injured and
damaged by loss of her opportunity, employment, earnings, other benefits, moving and
relocation costs, and expenses in seeking further employment, as well as the incursion
of debt and other costs and losses associated with the wrongful, unconstitutional
termination. Asa direct and proximate result of said breaches, Plaintiff sustained other
injuries as may be discovered.

WHEREFORE, Plaintiff respectfully requests this Court to:
(a) enter judgment in favor of Plaintiff in excess of jurisdictional limits for

injuries, losses and damages determined to have been sustained by Plaintiff

15
Case eNO Document 1-6 Filed | Page 16 of 140

as a result of the Defendants breaches described herein plus costs together
with interest;
(b) punitive damages; and

(c) an award of costs and attorney’s fees.

COUNT Ill- ALL DEFENDANTS QUASI CONTRACT, UNJUST
ENRICHMENT AND PROMISSORY ESTOPPEL

70. Plaintiff incorporates all prior Paragraphs by reference as though the same
were more fully set forth therein.

71, —_— Alternatively, if this Honorable Court should believe that no agreement,
relationship, or contract exists, although Plaintiff vigorously exhorts the Court to find
the existence and enforceability of same, Plaintiff should not be without recourse.
Accordingly, Plaintiff pleads an equitable count for Quasi Contract and Promissory
Estoppel.

72. Under Pennsylvania law, “when a person receives a benefit from another,
(Plaintiff's 24/7 on call obligation to risk her life and other benefits) and it would be
unconscionable for the recipient to retain that benefit, the doctrine of unjust
enrichment requires the recipient to make restitution.... This equitable doctrine

imposes on the recipient an obligation in the nature of quasi contract.” Myers-

16
Case 2:2 1-cv-O0gy-JFC Document 1-6 Filed 01/19 Page 17 of 140

Macomber Engineers v. M.L.W. Construction Corp., 271 Pa.Super. 484, 414 A.2d 357

(1979).

73. The doctrine of promissory estoppel can sometimes be used to enforce a
promise that induced justifiable reliance even where there is not
consideration. Similarly, the concept of unjust enrichment serves the purpose of
allowing for the enforcement of obligations that may not qualify as contractual.

74. However, restitution for unjust enrichment is not predicated on a promise
but on the restoration of an unfair gain. The cause of action of unjust enrichment arises
where one party has obtained a benefit at the expense of another under circumstances
that make it unfair for the recipient to retain the benefit without paying for it. The
Defendants had the benefit of valuable service performed by the Plaintiff throughout
her employment, including training and hours of volunteer maintained services and on
call status. For years, Plaintiff made it a habit to refrain from: family dinners, weekend
vacations, visits, entertainment if the location were “out of call” range..

75. In Pennsylvania, where unjust enrichment is found, the law implies a
contract, which requires the defendant to pay to the plaintiff the value of the benefit
conferred. Schenck v. KE. David, Ltd., 446 Pa Super. 94, 666 A.2d 327 (1995).

76. The elements necessary to prove unjust enrichment are all present in this
case :

a. benefits conferred on defendant by plaintiff;

17
Case eee wg Document 1-6 Filed 01/1 Page 18 of 140

b. appreciation of such benefits by defendants; and

c. acceptance and retention of such benefits under such circumstances that
it would be inequitable for defendant to retain the benefit without payment of value.
Id.

77. In determining if the doctrine applies, the court's focus is not on the
intention of the parties, but rather on whether the defendant has been unjustly
enriched. Id., 666 A.2d at 328. Accord Torchia v. Torchia, 346 Pa.Super, 229, 499 A.2d
581, 582 (1985) (“[t]o sustain a claim of unjust enrichment, a claimant must show that
the party against whom recovery is sought either ‘wrongfully secured or passively
received a benefit that it would be unconscionable for her to retain.’ “)

78. There can be no doubt that the Plaintiff conferred a benefit on the
Defendants as they preserved and worked above and beyond the call of duty ina
sexually and physically abusive environment which appreciated to the Defendant's
monetary benefit, as a direct result of Plaintiff's hard work, knowledge, and attained
skill, expertise, and enthusiasm.

79. Furthermore, it would be inequitable for Defendants to retain the benefit
without payment of value and at least compensation to Plaintiff and fulfillment of the
relationship and agreement and contract that she would be employed and only
terminated for cause and/or leave with at least an opportunity work elsewhere where

in this profession.

18
Case 221 ev 00g IFC Document 1-6 Filed 01/1 Page 19 of 140

80. Promissory estoppel is an outgrowth of equitable estoppel but, unlike
equitable estoppel, promissory estoppel may serve as an independent cause of action.
Paul v. Lankenau Hospital, 375 Pa. Superior Ct. 1, 543 A.2d 1148 (1988). Pennsylvania
has long recognized promissory estoppel as a vehicle by which a promise may be

enforced in order to remedy an injustice. See Fried v. Fisher, 328 Pa. 497, 196 A. 39

 

(1938).

81. There is clearly an injustice to the Plaintiff, as Defendants promised a
relationship and ability to gain experience and marketability at least as well as
employment and an on-going opportunity. She was very successful. Defendants,
though, permitted her to be harassed and abused and then terminated permanently
without cause, alleging a bogus cause, and did not grant any due process or any
opportunity to be heard.

82. Defendants made promises that would reasonably be expected to induce
action or forbearance on the part of the promise; the Defendants and agents of
Defendants directly and by inference always promised the opportunity/job as long as
Plaintiff performed appropriately which she did do.

83. Plaintiff actually took action or refrained from taking action in reliance on
the promise, throwing herself exclusively into her work for only these Defendants

despite its danger.

19
Case 22 1-cv OO IFC Document 1-6 Filed 01/19 Page 20 of 140

84. Injustice can indeed be avoided by enforcing the promise, and forcing the
Defendants to pay compensation and damages to compensate for the windfall benefit
they obtained.

85. Asa direct and proximate result of the Defendants misrepresentations and
Plaintiffs’ reliance on them, Plaintiff has been injured and damaged by loss of her
opportunity and employment, earnings, other benefits including without limit:
employment benefits, expenses in seeking further employment, the incurrence of
debt and other costs and losses and have suffered and continue to suffer severe
emotional distress, mental suffering and pain, embarrassment and humiliation,
anguish and anxiety. As a direct and proximate result of these misrepresentations,
and their reliance on them, Plaintiff has sustained other injuries as may be
discovered. Plaintiff demands damages from the Defendants for all of said injuries.

86. In light of the Defendants knowing, willful, deliberate and bad faith

misrepresentations and outrageous conduct done in contempt of Plaintiffs’ rights,
the Plaintiff believes and therefore avers that she is entitled to an award of punitive
damages, and demands same from the Defendants.
WHEREFORE Plaintiffs respectfully requests this Honorable Court grant them
judgment in excess of jurisdictional limits for compensatory damages, consequential
damages, future earnings, lost wages, punitive damages, interest, and costs, and

attorney fees.

20
Case eee rg Document 1-6 Filed 01/1 Page 21 of 140

COUNT IV - ALL DEFENDANTS FALSE LIGHT AND INVASION OF PRIVACY

87. Plaintiff incorporates all prior Paragraphs by reference as though the
same were more fully set forth therein.

88. One who gives publicity to a matter concerning another that places the
other before the public in a false light is subject to liability to the other for invasion of
privacy, if the false light in which the other was placed would be highly offensive to a
reasonable person, and the actor had knowledge of or acted in reckless disregard as
to the falsity of the publicized matter and the false light in which the other would be
placed. Krajewski v. Gusoff, 2012 PA Super 166, 53 A.3d 793 (2012) (citing
Restatement (Second) of Torts, §652E). 48 P.L.E. TORTS § 125 (2017).

89.  Defendant’s statements, including without limit regarding the fact that
the plaintiff believes and therefore avers statements must have been made by all, or
at least most defendants which statements must have been outrageously untrue to
raise to the level of a permanent termination without hearing, causing Plaintiff to be
dismissed for alleged cause and directly made, published, and republished
throughout the organization and to the general public would be a major
misrepresentation of her character and activities such that serious offense may
reasonably be expected to be taken by a reasonable person.

90. | What makes this more outrageous, and actionable, is that it was designed

for vindictive purposes, and to maintain power in a voluntary organization, by a

21
Case 2:2 1-cv OO SFC Document 1-6 Filed 01/16 Page 22 of 140

select, cultivated few ie these defendants.
WHEREFORE Plaintiff respectfully requests this Honorable Court grant her
judgment in excess of jurisdictional limits for compensatory damages, punitive
damages, interest. Costs, and attorney fees.

COUNT V. ALL DEFENDANTS DEFAMATION - LIBEL AND SLANDER

91. Plaintiff incorporates all prior Paragraphs by reference as though the
same were more fully set forth therein.

92. Plaintiff believes and therefore avers that discovery will develop and
prove, that most if not all defendants stated, directly, indirectly, by inference, by
innuendo, published and republished untrue, defamatory statements, in order to
raise to a level of termination without a hearing, to justify themselves, and to
purposefully injure the plaintiff, at all time, knowing the statements were untrue and
defamatory.

93. | The statements which are identified in paragraphs 90 above were made
by Defendants intentionally, willfully, and maliciously, and were made with Their
knowledge of their falsity or with reckless disregard for their truth or falsity.

94. Defendant's statements are actionable per se and slanderous per se.

95. Plaintiffs believe and therefore aver that all defendants vocalized and
publically spread and published this cruel rumor to numerous other persons, and

numerous other false stories and allegations, both orally and potentially on

22
Case 2:2 1-cv OO IFC Document 1-6 Filed 01/18 Page 23 of 140

republished social media in writing. Discovery will shed light on the extent of the
publication of these false allegations, and each defendant.

96. Notwithstanding a written warning, by plaintiff's counsel a year in
advance, defendants published and republished defamatory statements referred to
above, in an obvious desire to be vindictive.

97. As a direct and proximate result of the false, misleading and malicious
statements of Defendants to the relevant authorities and to others in the community,
Plaintiff has suffered and continues to suffer serious and irreparable injury to her
name and personal and professional reputation.

98. Asa direct and proximate result of the conduct of Defendants, Plaintiff
has been and is greatly injured in her good name, credit and reputation, to their great
financial loss and damage.

99. Asa direct and proximate result of the conduct of Defendants, Plaintiff
has suffered severe emotional distress, pain, anguish, humiliation and
embarrassment and various potential physical injuries resulting from the severe
emotional distress they have suffered including, but not limited to, nausea,
headaches, sleeplessness, etc.

100. Solely as a result of the aforesaid injuries, Plaintiff has been and in the

future will be required to incur significant expenses in seeking and securing medical

23
Case 2:2 1-cv OO IFC Document 1-6 Filed 01/1 Page 24 of 140

and psychological treatment in an effort to recover from the trauma caused by the
outrageous, false statements of the Defendants.

101. Solely as a result of the aforesaid injuries, Plaintiff has been and in the
future may be prevented from attending to their usual and customary activities,
career occupations and other necessary duties, to their severe financial detriment and
loss.

WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter
judgment in their favor, in an amount in excess of jurisdictional limits together with

punitive damages and costs, interest and attorneys’ fees.

COUNT Vi - ALL DEFENDANTS NEGLIGENT, RECKLESS OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
102, Plaintiff incorporates all prior Paragraphs by reference as though the same
were more fully set forth therein.
103. .Asa direct and proximate result of Defendant's intentional, reckless
and/or negligent conduct described above Plaintiffs’ have experienced severe
emotional distress and extreme mental pain and suffering with physical

manifestations.

WHEREFORE, Plaintiffs claims compensatory and punitive damages from the

Defendant in excess of jurisdictional limits, punitive damages, and attorney fees..

24
Case eet ev OO re Document 1-6 Filed 1g Page 25 of 140

COUNT VII ALL DEFENDANTS
Common Law and Statutory Wrongful Termination in Violation of Public Policy

104. All prior paragraphs are incorporated by reference.

105. Plaintiff was employed by Defendant as a Volunteer Fire Fighter.

106. Without cause, Defendants published false and defamatory statements
stigmatizing Plaintiff.

107, Defendants’ statements implied that Plaintiff was guilty of wrongdoing
and that her membership in the VFD had been terminated as a result.

108. Defendants’ stigmatization of Plaintiff interfered, and continues to
interfere with her pursuit of employment in her chosen profession.

109. Defendants are in breach of their own bylaws, and both, and contractually
improperly terminated, plaintiff causing her significant losses, including without limit
her investment of time, effort, training and equipment.

WHEREFORE, Plaintiff, Anne M. Papa, respectfully requests judgment against the
Defendants for monetary and compensatory damages in an amount in excess of the
jurisdictional limit of said Court, plus court costs, interest, attorneys’ fees, declaratory
and injunctive relief reinstating her to active membership, and other damages as the

Court deems appropriate.

COUNT VII ALL DEFENDANTS
Common Law and Statutory Breach of Contract

110. All prior paragraphs are incorporated by reference.

25
Case eet ev 00g IFC Document 1-6 Filed 01 Page 26 of 140

111. Plaintiff's membership in the VFD was terminated without cause in
violation of contract, common law, handbook, by laws, and public policy.
WHEREFORE, Plaintiff, Anne Papa, respectfully requests judgment against the
Defendants for monetary and compensatory damages in an amount in excess of the
jurisdictional limit of said Court, plus court costs, interest, attorneys’ fees, declaratory
and prospective injunctive relief and other damages as the Court deems appropriate.

COUNT IX ALL DEFENDANTS |

42 ULS.C. § 1983 - Depravation of a Protected Liberty Interest in Violation of the 14th
Amendment

112. All prior paragraphs are incorporated by reference.

113. Plaintiff was employed by Defendant as a Volunteer Fire Fighter.

114. Defendants published false and defamatory statements stigmatizing
Plaintiff.

115. Defendants’ statements implied that Plaintiff was guilty of wrongdoing
and that her membership in the VFD had been terminated as a result.

116. Defendants’ stigmatization of Plaintiff interfered, and continues to
interfere with her pursuit of employment in her chosen profession.

WHEREFORE, Plaintiff, Anne M. Papa, respectfully requests judgment against
the Defendants for monetary and compensatory damages in an amount in excess of the
jurisdictional] limit of said Court, plus court costs, interest, attorneys’ fees, declaratory
and injunctive relief reinstating her to active membership, and other damages as the

Court deems appropriate.

COUNT X ALL DEFENDANTS
26
Case Ae VOC IEC Document 1-6 Filed ol gy Page 27 of 140

42 U.S.C. § 1983 - Discrimination on the Basis of Sex in Violation of the 14th
Amendment Equal Protection

117. All prior paragraphs are incorporated by reference.

118. Plaintiff was subjected to a hostile work environment in the form of sexist
comments on the basis of her sex in violation of the 14th Amendment.

119. Plaintiff was subjected to disparate treatment in that she was subjected to
harsher discipline than similarly situated male members of the VFD

WHEREFORE, Plaintiff, Anne Papa, respectfully requests judgment against the
Defendants for monetary and compensatory damages in an amount in excess of the
jurisdictional limit of said Court, plus court costs, interest, attorneys’ fees, declaratory
and prospective injunctive relief and other damages as the Court deems appropriate.

COUNT XII ALL DEFENDANTS
42 U.S.C. § 1983 - Deprivation of Due Process in Violation of the 14th Amendment

120. All prior paragraphs are incorporated by reference.

121. Plaintiff's membership in the VFD was terminated without a hearing or
any process, on the strength of a mere accusation, in violation of her rights under the
14th Amendment.

WHEREFORE, Plaintiff, Anne Papa, respectfully requests judgment against the
Defendants for monetary and compensatory damages in an amount in excess of the
jurisdictional limit of said Court, plus court costs, interest, attorneys’ fees, declaratory
and prospective injunctive relief and other damages as the Court deems appropriate.

COUNT VIII ALL DEFENDANTS

27
Case Ae OOS Document 1-6 Filed a) Page 28 of 140

Discrimination on the Basis of Sex in Violation of the Pennsylvania Human Relations
Act

122. All prior paragraphs are incorporated by reference.

123. Plaintiff was subjected to a hostile work environment in the form of sexist
comments on the basis of her sex in violation of the 14th Amendment.

124. Plaintiff was subjected to disparate treatment in that she was subjected to
harsher discipline than similarly situated male members of the VFD

WHEREFORE, Plaintiff, Anne Papa, respectfully requests judgment against the
Defendants for monetary and compensatory damages in an amount in excess of the
jurisdictional limit of said Court, plus court costs, interest, attorneys’ fees, declaratory

and prospective injunctive relief and other damages as the Court deems appropriate.

A JURY TRIAL IS DEMANDED ALL ISSUES.

   

Atforney for Plaintiff

s/ Alexander H. Lindsay
Alexander H. Lindsay, Esquire
Attorney for Plaintiff

s/ Max B. Roesch
Max B. Roesch, Esquire
Attorney for Plaintiff

28
Case eV OTS Document 1-6 Filed 0 Page 29 of 140

VERIFICATION 122920

I verify that the statements made in the foregoing documents are true and correct to th
best of my knowledge, information, and belief. I understand that false statements herein are

made subject to the penalties of 18 Pa.C.S, §4904 relating to unsworn falsification to

authorities.

 

[p22 224° aS ;
“~/

DATE NAME
Case eet ev OOF’ Document 1-6 Filed 01/19 Page 30 of 140

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE M. PAPA
Plaintiff

VS.

NESHANNOCK VED;

NESHANNOCK VFD BOARD;
CHIEF JOHN DiCOLA,

in his individual and official capacities, :

DEPUTY BRADLEY SHAFFER

in his individual and official capacities, :

DEPUTY BRIAN MELCER

in his individual and official capacities, :

Defendants

Bruce E. Rende Esq.

500 Grant Street Suite 2300
Pittsburg, pa. 15219

412 281 5434

Fax 412 281 3711
brende@rlmlawfirm.com

NO. 10701 OF 2020 CA.

JURY TRIAL DEMANDED

NOTICE OF PRESENTMENT

Kindly take note that the Complaint will be presented in THE PROTHNOTARY on or

about the 22 day of DECEMBER, 2020.

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the date indicated below, a true and correct copy

   

of the attached document was served upon Plaintiff at the address

Date: bofezkee.

 
se 2 oe Document 1-6 Filed 01/1 Page 31 of 140

Exhibits

Annie Credentials

EXHIBIT A
Case eee Document 1-6 Filed 01/1 a Page 32 of 140

Emergency Management Institute

 

This Certificate of Achievement is to acknowledge that

ANNE PAPA

has reaffirmed a dedication to serve in times of crisis through continued
professional development and completion of the independent study course:

IS-00700.a
National Incident Management System (NIMS)

An Introduction

   
 

Issued this 14th Day of February, 2018

ony Russell
Superintendent
Emergency Management Institute

 

0.3 IACET CEU
Case 2G Document 1-6 Filed i) Page 33 of 140

Emergency Management Institute

eg

FEMA

This Certificate of Achievement is to acknowledge that

ANNE PAPA

has reaffirmed a dedication to serve in times of crisis through continued
professional development and completion of the independent study course:

IS-00100.b
Introduction to Incident Command System

ICS-100

    

Issued this 13th Day of February, 2018

PN eee ae ee

ony Russell
Superintendent
Emergency Management Institute

 

0.3 LACET CEU
          
     

    

  

HORE obo pe:

SS Gay epmern, k PTY

wed
LIOCIFTITT

JY Jo JuUDpIs

 

 

 

d 8 f MHHSAadAa SNOLLVaddO STV LVA SNOdUVZVH

 

Ul UOT}ONYsUI JO sINOY 9 JO Sulsisuod osinoo Sulurey
pd}Ips190B 9141S B pajajdwos A][NJssadons sey

        
   

VdVd ANNV

IVHL SHISILYSAO STALL

 

 

 

Case CNG Document 1-6 Filed 01/1 Page 34g 440

AWHCVOV dad ALVIS
VINVA'TASNNAd

CINV
HOA TION ALINOQWANOD ALNNOOS WATLING

 

 
 

SOVOISSENIO!) IAL BIULS

SAMY Y SWAP HIY JO PWOPHSOI 4g 2904,

 

 

 

AWHACVOV Fe

FS HB) Ca! PII IL PYRG

akg
LIOZ/87é/Ol

 

Ajddng s31e 4 aTIqoyy “Ieduing
DNINIVULL YOLV aadO DIDIHAA AONFDOYAWE

UI UOTONSUI JO sInoy ST JO SUT}SISUOD aSINOO SuTUIED
paips1s08 o]KI1G B@ payayduros A][nyssasons sey

VdVd dINNV

IVHI SHILA STAHL

 

 

Hf ALVLS

 

Case ees Document 1-6 Filed e® Page 35 # B10

VINVATASNNAd

CNV
HOW TIOO ALINQWWOD

 

AINNOD WATLING

 
 
 

BUTLER COUNTY COMMUNITY COLLEGE
AND

PENNSYLVANIA
STATE FIRE ACADEMY

 

THIS CERTIFIES THAT

ANNE PAPA

 
 

Has successfully completed a State accredited
training course consisting of _52 hours of instruction in

 

EXTERIOR FIREFIGHTER

03/19/2018
Date

Prtrida. 1. Pechartane., Ed.D hue ago

=
Vice President of Academic Affairs Pa State Fire Academy Administrator

Case 2G Document 1-6 Filed 1s @ Page 37 of 140
Case ees Document 1-6 Filed a) Page 38 of 140

 

 

BUTLER COUNTY COMMUNITY COLLEGE
AND

PENNSYLVANIA
STATE FIRE ACADEMY

 

 

THIS CERTIFIES THAT

ANNE PAPA

 

 

Has successfully completed a State accredited
training course consisting of _ 6 hours of instruction in

 

HAZARDOUS MATERIALS OPERATIONS REFRESHER J & B

11/13/2018
Date

Prtrade, . Bocheudag., Ed.D Auce Lage

Vice President of Academic Affairs Pa State Fire Academy Administrator
 

 

ae wa

ay
*
#
i

he

rr es

 
 
 

 

 
 

 
 

 

 

rm cece as o

PoE geen eats ar aches shi ER Rete aR

aE oe ; ; : A ney

 
 

 
‘~@ Page 45 of 140

Case 2:21-cv-00077-JFC Documenti-6 Filed 01/1

 

 

 

 

 

 

 

 

 

 

 

Lawrence County Fire Academy

This certifies that

Annie Papa

has successfully completed

Lawrence County Fire Academy Recruit Class 10
April 12, 2018

Beal Lh

Program. Codrdinator

 

:

 

 

 

 

 

 

 

l

 
6 Page 46 of 140

Case 2:21-cv-00077-JFC Documenti-6 Filed 01/1

BUTLER COUNTY COMMUNITY COLLEGE
AND
PENNSYLVANIA

 

STATE FIRE ACADEMY

 

  

THIS CERTIFIES THAT

ANNE PAPA

  
 

 

   
 

Has successfully completed a State accredited
training course consisting of _16 hours of instruction in

 

PUMP OPERATIONS I

06/09/2018
Date

Prtuide. M. Bechaudap., Fa. D. Auce Lege

Vice President of Academic Affairs Pa State Fire Academy Administrator
oe Page 47 of 140

Case 2:21-cv-00077-JFC Documenti-6 Filed 01/1

Emergency Management Institute

 

This Certificate of Achievement is to acknowledge that

ANNE PAPA

has reaffirmed a dedication to serve in times of crisis through continued
professional development and completion of the independent study course:

IS-00100.b
Introduction to Incident Command System

ICS-100

   

ony Russell *

Superintendent
Emergency Management Institute

 

0.3 IJACET CEU
o Page 48 of 140

Case 2:21-cv-00077-JFC Documenti-6 Filed 01/1

 

BUTLER COUNTY COMMUNITY COLLEGE
AND

PENNSYLVANIA
STATE FIRE ACADEMY

 

 

 

 

THIS CERTIFIES THAT

ANNE PAPA

 

 

 

Has successfully completed a State accredited
training course consisting of _16 hours of instruction in

 

AERIAL APPARATUS PRACTICES

05/25/2018
Date

Crtuade. I. Drcheutam, Ed.D. luce Lage

"Vice President of Academic Affairs Pa State Fire Academy Administrator
Case 2:21-cv-00077-JFC Document1-6 Filed se Page 49 of 140

Assignment Results

Training
Neshannock Fire
LCFA 2017
Annie Papa Score: 92% (46/50)
Assignment: ELIS Test
Category: Benchmark
Term: 1
Date: 01/28/2018
Points: 50 (50 questions)
Question Points Your Response 7 Question. Points Your Response
Multiple Ghoice 31 1H D
1 4/1 D 32 FA D
2 11 D 33 4/1 Cc
3 4 D 34 14 C
4 14 Cc 35 1/1 B
6 "1 A . 36 4/1 A
6 4/1 B 37 11 B
7 4/4 C 38 V4 B
8 1/1 A 39 1/1 A
9 1/1 D 40 1/1 Cc
x 10 off Cc At tit B
x 11 off B 42 afi Cc
12 tt CG 43 4/1 A
x 13 oft B 44 14 A
14 HS A
15 4 B 46 Woo
16 1/1 B 47 11 A
17 1 c 48 1/1 D
18 1/1 c 49 1 c
19 4/1 D 50 1/1 A
20 1 Cc
21 11 D
22 41/4 Cc
23 1/1 D
24 tH BD
25 HM D
x 26 o/1 B
27 441 A
28 1 A
29 qf CG
30 Ta Cc

January 29, 2018 Page 1 of 1
 

 
oe Page 51 of 140

Case 2:21-cv-00077-JFC Documenti-6 Filed 01/1

 

BUTLER COUNTY COMMUNITY COLLEGE
AND

PENNSYLVANIA
STATE FIRE ACADEMY

 

 

 

  
      

Cx oa a
my

 

THIS CERTIFIES THAT

ANNE PAPA

 

Has successfully completed a State accredited
training course consisting of _32__- hours of instruction in

 

FIREGROUND SUPPORT

02/11/2018
Date

Prtiade. . Pschésdan., Ed.D fuce Lege

Vice President of Academic Affairs Pa State Fire Academy Administrator

 
eo Page 52 of 140

Case 2:21-cv-00077-JFC Documenti-6 Filed 01/1

 

BUTLER COUNTY COMMUNITY COLLEGE
AND

PENNSYLVANIA
STATE FIRE ACADEMY

 

 

 

 

THIS CERTIFIES THAT

ANNIE PAPA

 

Has successfully completed a State accredited
training course consisting of _40 hours of instruction in

 

INTERIOR FIREFIGHTER

 

04/08/2018
Date

Prtrade. . Pecherdan., Ed.D. Auce Lage

Vice President of Academic Affairs Pa State Fire Academy Administrator
Case oe Document 1-6 Filed | Page 53 of 140

N eshannock Township Volunteer Fire
Company —

MEMBER HANDBOOK

 

Effective Date: August 2010

EXHIBIT TS
Case eee Document 1-6 Filed oe Page 54 of 140

atte renee

Member Handbook

 

Table of Contents

No. Policy Page
INTRODUCTION

020 Member Welcome Message i
040 Introductory Statement IV
051 Member Acknowledgement Form Vv
060 Public Relations VI

MEMBERSHIP

101 Nature of Membership

102 Member Relations

103 Equal Membership Opportunity
104 Business Ethics and Conduct
106 Member Medical Examinations
114 Disability Accommodation

tw WS BQ RS RS

MEMBERSHIP STATUS & RECORDS
202 Access to Personnel Files

203 Membership Reference Checks
204 Personnel Data Changes

205 Introductory Period

208 Membership Applications

209 Performance Evaluation

210 Job Descriptions

215 Staffing Program

Auta an bh:

MEMBER BENEFIT PROGRAMS .

301 Member Benefits 12
306 Workers' Compensation Insurance 12
317 Life Insurance 13
318 Disability 14

TIMEKEEPING/PA YROLL
401 Timekeeping : 14
Case ese Document 1-6 Filed oo Page 55 of 140 .

Neshannock Township Volunteer Fire Company
Volunteer Fire Company

Member Handbook

403 Paydays 14
405 Membership Termination 14
409 Administrative Stipend Corrections 1S
WORK CONDITIONS

501 Safety 15
504 Use of Phone and Mail Systems 16
505 Smoking & Tobacco Products 16
508 Use of Equipment and Vehicles 16
512 Business Travel Expenses cS 17
514 Visitors in the Workplace 17
516 Computer and Email Usage . 18
517 ‘Internet Usage 19
518 Workplace Monitoring 21
522 Workplace Violence Prevention 21
526 Cell Phone Usage . 22
LEAVES OF ABSENCE

605 Military Leave 23
606 Medical Leave 23
607 Pregnancy-Related Absences 24
MEMBER CONDUCT & DISCIPLINARY ACTION

701 Member Conduct and Work Rules 95
702 Drag and Alcohol Use 26
703 Sexual and Other Unlawful Harassment 26
705 Personal Appearance 28
706 Return of Property 29
708 Resignation 29
710 Security Inspections 30
714 Drug Testing 30
716 Progressive Discipline 30
718 Problem Resolution 3]
722 Workplace Etiquette 32
MISCELLANEOUS

800 Life-Threatening Ilinesses in the Workplace 33
802 Recycling 33

ATTACHMENTS Resolution #2004-14 Smoking and Tobacco Use
Case eee Document 1-6 Filed "6 Page 56 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

Welcome to Neshannock Township Volunteer Fire Company.

We believe that every member helps to make Neshannock Township Volunteer Fire Company successful.
We hope that you will be proud to be a member of our team.

This handbook describes many of our policies. The handbook also outlines many of the programs and
benefits available to eligible members.

The handbook will answer many questions you may have about your membership at Neshannock
Township Volunteer Fire Company. We suggest that you become familiar with the handbook as soon as

possible.

We hope that your experience here will be challenging, enjoyable, and rewarding. Again, welcome!

Sincerely,

The Officers of the Neshannock Township Volunteer Fire Company

il
Case ees Document 1-6 Filed 01/184 Page 57 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

         
       
   

INTRODUCTORY STATEMENT
This fan 100, is designed tg sues th N waiship Vol unieer Fire Company and
provide You with information about y ork Ori “benefits, and some of the poligigs

     
  

affectifig your membership. ould read ni
handbook, It describes niatiy of ‘your responsibilitie
‘bétighi

and ConiplyWith all provisions of the
mber atid outlines the programs developed by
Neshannock Township Volunteer Fire Companya6:

  
 
 

 

     

FarinGit theh 48 GOAARIAGS te a eee EES. Orie OF Ole Bb JeCHI VES Is to provide a
work ehVirOnineht thit 1s COnaUEVE to bol BERBAM Bid professional Browih.

  
   
  
  

No ihiéinber handbook eaii'anticipate ev. y circliih stance Or Gtlestion about policy. As Neshannock
Township Volunteer Fire Company ¢ontini Tow, the need may arise and the Fire Company reserves
the right to'tevisé;supplement; Gf Féscinid any policies or portion of the handbook from time to time as it
deems appropriate, in its sdléarid abg6 ute ‘discrétidil? Members will, of coursert i fisd OF Sith -.. .-

vs sghAtbes tothe handbook as they occur. Some policies may refer to thé Neshanno Township Volunteer
“Fire Company BYP Sen such cases-where an item is referred to in both the member handbook and the
Company By-Laws, the:By-Laws shill take precedence’:

  

 
 
       

 
Case eG Document 1-6 Filed oNN@ Page 58 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

MEMBER ACKNOWLEDGEMENT FORM

The member handbook describes important information about Néshannock Township Volunteer Fire
- Company. [ understand that I should consult the Fire Chief or Board of Directors if I have any questions
that are not answered in the handbook.

I became a member at Neshanriock Township Volunteer Fire Company voluntarily. I understand and
acknowledge that “voluntary” means that [ may terminate my membership at any time, with or without
cause or advance notice, I also understand and acknowledge that Neshannock Township Volunteer Fire
Company may terminate my membership due to infractions of policies and/or Company By-Laws.

I understand and acknowledge that there may be changes to the information, policies, and benefits in the
handbook. I understand that Neshannock Township Volunteer Fire Company may add new policies to the
handbook as well as replace, change, or cancel existing policies. 1 understand that I will be told about any
handbook changes and that handbook changes can only be authorized by Neshannock Township
Volunteer Fire Company. os

  

f Higibership or a legal dociithent. J
have received the handbook and realize that it is my responsibility to’ teview and follow the policies
contained in this handbook and any changes made to it.

[ understand and acknowledge that this handbdbk is‘riot a contract of f

MEMBER'S NAME (printed):

 

MEMBER'S SIGNATURE:

 

DATE:

 
Case CGO Document 1-6 Filed OMe @® Page 59 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

PUBLIC RELATIONS

 

Quis Zelis are Very important to us. Every meme fépresenis '@snannock Township Volunteer Fire
Company and Neshannock Township to our ¢itizens and the public. ‘The general ‘publie judges Hil Sf. us Dye:

how we treat them. One of the ve agua at Neshannock Township Volunteer Fire Com yapany i is to
pur see lic: Nothin Is more important than being couitesis, sfridhi ly,

 
 
 
 
 
   

 

ac i¢j your telephone manners, and any spoken or written communications with
citizens or Olitside ‘par lect not just on You but also on'the professionalism of Neshannoék Township
Volunteer Fire Company. "Good public relations can build a better service organization to meet the needs

of our citizens.

All of us, together, represent Neshannock Township and the Volunteer Fire Company to others, Please
take this responsibility seriously.

VI
Case ee" Document 1-6 Filed oN@ Page 60 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

101 Nature of Membership

   
 
  

Township Volunteer Fire Company voluntarily meaning that you
ship Volunteer Fire Company‘may*::.
pany By-Laws. «

shannock nu
‘with or without ‘cauge.-N eshannock T:
ership due to infractions-Of policies and/or ¢

  

The policies in this handbook are not intended to create a contract. The policies should not be construed ;
to be a conttactual obligation of any kind or a contract of membership between Neshannock Township ©
Volunteer Fire Company and any member. The provisions in the handbook have been developed at the
discretion of management and may be amended or cancelled at any time, at the sole discretion of
Neshannock Township Volunteer Fire Company.

These provisions replace All other existing policies arid practices and may not‘be changed or added to « ;.
without the express Written approval of the Neshannock Township Volunteer Fire Company.

102 Member Relations

We believe that the work donditions and benefits we offer to Neshannock Township Volunteer Fire
Company members are best for fire services in the area. If you have. cornices about work ¢dnditions or ~
benefits we encourage yu to express these concems openly and d pctly. to your suiperyisor.

      

Our experience has shown that when members deal openly aid diréctly’ With manageménit-the work
environment can be excellent, communications can be clear, and attitudes can be positive. We believe that
Neshannock Township Volunteer Fire Company fully denionstrates its Commitmetit to members by .

responding effectively to membet concetns

  

103 Equal Membership Opportunity

In order to provide equal membership and advancement opportunities to all individuals, ‘thembership
decisions at Neshannock Township Volunteer Fire Company will be based on meétit, quélifications, and
abilities subject to the provisions of any applicable rules or standards as outlined in the Company By-
Laws. Neshannock Township Volunteer Fire Company does not discriminate in membership ~~
opportunities or practices on the basis of race, color, religion, sex, national origin, age, disability, or any
other characteristic protected by law. ,
Case ee Document 1-6 Filed | Page 61 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

We will make réasonable accomithodativiis for qualified individuals with known’ digabilitiéS unless doing
so would result in an undue hardship. This policy covers all aspects of membership, including selection,
job assignment, discipline, termination, and access to benefits and training. ,

If you have a question or concern about any type of discrimination in the workplace, you are encouraged
to bring the issue to the attention of your supervisor or the Board of Directors. At Neshannock Township
Volunteer Fire Company, be assured that you can raise concems and make reports without fear of
reprisal. Further, anyone found to be engaging ini any type of unlawful discrimination will be subject to
disciplinary action, up to and including termination of membership. ,

104 Business Ethies tid Gondiiét* ="

 

  
 

xpect Neshannock Township Volunteer Fire Company, mer sto be ethical in’ their conduct. It
our reputation ‘atid shoves. Néshannock Township Volunteer Fire Company requites:

ly follow'all laws'and fegulations, “and have the highest standards of conduct and personal: '”

Wee.

   
  

    

 

Our continued success depends on our Gitiz ti? Members owe a duty to Neshannock Township
Volunteer Fire Company, and our citizens t6 act in ways that will eatn the ebitinied trust aiid orifidence
“of thé public. ~ ; ate

As an organization, Neshannock Township Volunteer Fire Company willcomply withiall app bie laws gal

cand fégiildtions. We expect all membérs, agents and representatives of the Company to-con

  
 
  

Rae aS

an t, Spirit and intent of all

  

        
  
 
 

 

 

If you use g

  
 
  

N hanindck Towiiship’ Volunteer Firé Company member to comply swith
d conduct. Members who igtioré-or.do not comply with this.standard of
ubject to inary action, up to and including’possible:

   

 
Case ees Document 1-6 Filed oe Page 62 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

106 Member Medical Examinations

After we make an offer to an applicant entering a designated job, a medical examination will be
performed at our expense by a health professional of our choice. The offer of membership and assignment
to duties is contingent upon satisfactorily completing the exam.

In cases where an member has been off of work on a medical leave, Neshannock Township Volunteer
Fire Company reserves the right to require a “fitness-for-duty" medical examination.

We consider information about medical conditions or medical history to be highly confidential and keep it
separate from other personnel information. Access to this information is limited only to persons who have
a legitimate need to know.

114 Disability Accommodation

Neshannock Township Volunteer Fire Company is committed to complying fully with the Americans
with Disabilities Act (ADA) and ensuring equal opportunity in membership for qualified persons with
disabilities.

All membership practices and activities are conducted on a non-discriminatory basis, Our hiring
procedures have been reviewed and provide persons with disabilities meaningful membership
opportunities. Pre-membership inquiries are made only regarding an applicant's ability to perform the
duties of the position. Neshannock Township Volunteer Fire Company is also committed to not
discriminating against any qualified member or applicant because the person is related to or associated
with a person with a disability. Neshannock Township Volunteer Fire Company will follow any state or
local law that provides individuals with disabilities greater protection than the ADA. Please see the
Company By-laws for further information regarding disability accommodations.
Case ese Document 1-6 Filed "6 Page 63 of 140

Neshannock Township Volunteer Fire Company
Volunteer Fire Company ae
Member Handbook

        
   

Personnel files aré'thé property df Néshannick:
information is highly confidential and We Tespéct Yo

‘wiitien authorization froth the thémber.

 
 

203 Membership Reference Checks

To ensure that individuals who join Neshannock Township Volunteer Fire Company are well qualified
and have a strong potential to be productive and successful, it is the policy of Neshannock Township

Volunteer Fire Company to chéck the membetship refererices of-all applicants,

Neshannock Township Volunteer Fire Company will respond in wniting only to those reference check
inquiries that are submitted in writing. Responses to such inquiries will confirm only dates of membership
and positions held. No membership data will be released without a written authorization and release
signed by the individual who is the subject of the inquiry.

204 Personnel Data Changes

It is important that Neshannock Township Volunteer Fire Company have certain personal information
about you in our records. You need to tell us as soon as there is a change to your mailing address, _
telephone numbers, marital status, dependents' information, educational accomplishments, and other
possibly related information. We also need to have information about who to contact in case of an
emergency. To change your personal information or if you have questions about what information is
required, contact the Administrative Office.

 
Case ee Document 1-6 Filed oe Page 64 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

205 Introductory Period

 
 
  
    

At Neshannock Township Volunteer Fire Company we. want you to, be $I
duties, We have found that having a prob riod ¢
probationary period provides you with the op ty-to'de:
satisfactory level of performance and to determine if the new duties
“Per.

  

evaluate yout capabilities, work habits, ‘and overall perfoririitice as well as allow'for thé.
opporturiity to complete the require introductory training. 7

208 Membership Applications

Neshannock Township Volunteer Fire Company relies on the accuracy of the information provided on the
membership application, as well as the accuracy of other data presented during the hiring process and
membership. If there are any misrepresentations, falsifications, or material omissions in any of this
‘nformation, we may exclude that applica ‘+ eom further consideration, If the person was already hired, it
could result in termination of membership. For more information on the application process see the

Company By-laws.

209 Performance Evaluations

The best communications about job performance happen on an informal, day-to-day basis. You and your
supervisor are strongly encouraged to talk about performance regularly. In addition, Neshannock
Township Volunteer Fire Company wants to ensure that you and your supervisor have scheduled formal
performance evaluations. These discussions give you both the opportunity to discuss responsibilities and
goals, encourage and recognize strengths, identify and correct any weaknesses, develop plans for dealing
with any obstacles, and plan for the future. Evaluations are outlined in the Company By-Laws and

application process.

210 Position Descriptions

Neshannock Township Volunteer Fire Company makes every effort to create and maintain accurate job
descriptions for all positions within the organization. Each description includes sections for job
information; a job summary (giving a general overview of the job's purpose); essential duties and
Case ese Document 1-6 Filed le Page 65 of 140

Neshannock Township Voiunteer Fire Company

Volunteer Fire Company
Member Handbook

responsibilities; supervisory responsibilities; qualifications (including education and/or experience,
language skills, mathematical skills, reasoning ability, and any certification required); physical demands;
and work environment.

We use the job descriptions to help new members understand their job duties and to set standards for
member performance evaluations. Job descriptions are also used to identify the requirements of each
position, establish hiring criteria, and establish a basis for making reasonable accommodations for
individuals with disabilities.

  

dor the Fire Chief prepare job descriptions when new positions are created.
Existing job descriptions 7 aré also reviewed and revised in order to ensure that they are up to date. Job
descriptions may also be rewritten periodically to reflect any changes in the position's duties and
responsibilities. You can also be helpful by making sure that your job description accurately reflects the

work you do,

We would like you to remember that job descriptions do not necessarily cover every task or duty that you
might be assigned, and that additional responsibilities may be assigned as necessary. You can contact the
Fire Chief if you have any questions or concerns about your job description.

215 Staffing Program

Neshannock Township Volunteer Fire Company offers a voluntary staffing program to provide
emergency service staffing during targeted hours to better serve the citizens of Neshannock Township
without placing an overwhelming financial burden on the Neshannock Township Volunteer Fire
Company, Neshannock Township Government, or the Citizens of Neshannock Township.

Shift Schedule

Volunteer shifts will run from 0700 hours to 1900 hours (daylight) and from 1900 hours to 0700 hours
(night) each day with allowances to leave for work or family commitments when necessary. This shift
schedule may be (and should be) examined often to assure that it suits the needs of the company and the
availability of the manpower. Shifts are established by the Fire Chief and can be adjusted due to the need
and/or financial parameters.

It is recognized that staffing is generally sufficient on business days between 0700 and 1500. However,
volunteers will still be asked to fill shifts during business days from 0700-1900 whenever possible. Any
additional manpower that can commit to answering calls during daylight hours is a bonus to the company

and the community.

 
_ Case ees Document 1-6 Filed ON Page 66 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

It is overly ambitious to assume that an entire week of 14 shifts could immediately be filled, but itis a
commendable benchmark that could be attained over time. A few targeted shifts will initially be
scheduled for each week. Additional shifts may be added one at a time as staffing levels permit. Fulltime
staffing may take several years to achieve and the Company should be prepared to encounter staffing and
availability plateaus throughout the implementation of this program.

Responsibilities of Shift Volunteers

Members choosing to fill a volunteer shift have only two steadfast responsibilities: to respond to
emergency incidents during their shift, and to clean up after yourself. Participants will be required to
perform an equipment inspection at the start of their shift to ensure that the equipment they will use
during the shift is in working order. Participants will also be responsible for basic housekeeping tasks
such as washing the dishes they have used and replacing bed linens after an overnight shift.

As a member of the company, each member should feel motivated to contribute to the general success of
the company by whatever means necessary, but it is not a requirement. It is recognized that each
volunteer is giving up his own free time to Fill a shift and should not be expected to do additional “chores”
outside of basic personal responsibilities while filling a shift. Motivation cannot be commanded, it can
only be encouraged or discouraged.

General expectations of membership still apply:
“¢; Be ready to respond
Act professionally at all times
"8. Complete any paperwork in a timely fashion
@» Clean up your mess and put it back where you found it
-s', Respect the facilities that are provided
_/o.. Respect the people around you
rv Training activities may be instituted as the need arises.

 

Bach volunteer should examine his realistic availability before committing to a shift. Any volunteer who
routinely vacates a shift without reasonable cause will be asked to refrain from committing to any shifts”
until he is able to commit to the entire shift. |. ee
The shift abandonment policy will follow a “Three. Strikes and You're Out” approach. In addition to
forfeiting any incentive points for the abandoned shift, penalties aré'as follows:

o 1 Offense: Writteri warming and a three point deduction from any incentive points

e  2™ Offense: Written warning and a five point deduction from any incentive points

e 3" Offense: Written warning and forfeiture of all accrued incentive points for that year as well as
shift ineligibility until the next year.
Case eso Document 1-6 Filed oe Page 67 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

Adjustments can be made to shift schedules on a case-by-case basis for those volunteers who have
standing commitments to family or employers.
As reasonable compensation for voluntary service, the fire company should be responsible for the supply
of:

¢ Kitchen facilities

e Gender appropriate locker room/shower facilities

« Uniforms

2 Lounge facilities

e Fitness equipment

° High speed internet access
° Designated quiet area (ex: training room, when not otherwise i in use) for office work or studying

e Gender appropriate sleeping quarters

Certain other supplies and facilities may be provided at the discretion of the fire company. Shift
volunteers must provide their own meal, snacks, and hygiene products. Policies regarding the use of any
and all facilities will be distributed to each participant.

Commitment Levels

As a baseline for commitment to the voluntary staffing program, a willing volunteer should be prepared to
fill approximately 10 shifts per year. This commitment level has been defined as a participation ability
baseline, Participation is certainly encouraged even if this commitment level cannot be met, but higher
incentives values will reflect higher levels of commitment.

If a volunteer prefers a more aggressive commitment level, he may choose to strive for 30 shifts per year.
A template for this level of commitment might be to fill one overnight shift every other week.

A volunteer may choose to commit to shifts at either of these template levels or hybrid thereof as his
personal schedule permits. Volunteers are discouraged from scheduling more than five shifts per month

as they are likely to “burn out.”

Command Structure and Response Protocol

A formal Duty Officer schedule is in place. This schedule does not nécessarily require officers to staff
the station (though they may do so at their discretion) but it does require at least one officer to be
available at all times, Duty Officers are expected to respond to any and all true emergencies during their
commitment periad.

The company provides the Duty Officer with transportation during his commitment period to facilitate
his ability to respond directly to an incident in a timely fashion.
Any volunteers staffing the station should respond to an incident according ta company policy with the
appropriate first-due apparatus. All other personnel should respond to the station and deploy apparatus
according to company policy and nature of the incident.
The voluntary staffing program must encourage consistency in all facets of response. Specifically, the
few that are staffing the station must feel confident that additional volunteers and a Duty Officer will also

 
Case een Document 1-6 Filed oe Page 68 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

be responding as well as appropriate automatic mutual aid when necessary so that they are not

overwhelmed by an incident.
Company-level training must be adapted to reflect the ever-changing methods that are employed to

respond to emergencies.

Proposed Additions to the Current Points System

A point-year begins on October 1 and ends on September 30

Label points accrued for voluntary staffing as “Shift Points”

1 Shift Point may be accrued per voluntary 4 hour shift block

2 Shift Points may be accrued per 4 hour voluntary shift block that falls on a holiday (double
points for the entire shift up to 12 hours)

e Additional points for additional certification levels at the discretion of the Company leadership

o 6 68 @

The shift worksheet will be used to track incentive points for each participant. The Duty Officer is
responsible for tracking the shifts via the shift worksheet. All shifts and incentive points are subject to
verification by Company leadership. The points system is designed to reward commitment, not actual
responses to emergency incidents.

While tracking attendance of actual emergencies should continue, the voluntary staffing incentive
program does not award any points for attending emergency calls and responses. The number of
emergency incidents, nature of each incident, time of each incident, and manpower availability are all
variables that cannot be controlled. Without the ability to control these variables, it is very difficult to
award points fairly across the general membership. For example, one firefighter should not be awarded
more points than another simply because his employer permits him to leave work to respond to
emergencies and is therefore able to attend a greater percentage of calls. Nor should a firefighter be
awarded more points because the voluntary shift he chose to fill ran more calls than any other shift.
Important Note: It is generally expected that each member of the company participate in company
activities and emergency responses as often and as actively as possible regardless of their choice to fill (or
not to fill) a voluntary shift. The fire service is a dynamic environment that requires active participation.
A stagnate member is an unsafe liability! It is important to stress that the incentive program is not a form
of payroll for those who choose to staff the station. The program is a means to encourage additional
participation and to reward those who have voluntarily demonstrated a level of commitment to the
company and the community that far exceeds expectation. In simplest language: The general
membership should not feel they are entitled to a reward for doing what they already do; they must go
above and beyond the minimum membership requirements to serve the community to be eligible for these
incentives.

Participation in the program is completely optional to those who meet the eligibility requirements and to
those who are prepared to meet the minimum commitment level. This incentive program is not, and will
never be, a “pay-per-call,” “paid standby,” or part-time membership.

,
Case eee Document 1-6 Filed Oe Page 69 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

Eligibility

The objective of this program is to meet the community’s need to have emergency service response as
quickly as possible. However, the emergency response must be appropriate to the nature of the
emergency. Itis very clear that not every member of the Neshannock Volunteer Fire Company is able to
respond appropriately to every type of incident. i is obvious that the most appropriate mémbers to fill
voluntary shifts are those that are apparatus driver/operators, those that can actively participate in fire
suppression and vehicle extrication, and those that are certified to perform emergency medical
procedures. Support personnel, such as Fire Police are not eligible for this program as they do not meet a
specific community need by staffing the fire station.

Participants must be at least 18 years of age and out of high school. Participants are encouraged to have at
least one year of service with the Company unless they are already certified.

Upon entering the voluntary staffing program, a participant will have up to two years from his first
voluntary shift to obtain both Firefighter I certification and PA Departinent of Health First Responder (or
higher) certification. Higher levels of certification are absolutely encouraged, but are not required for this
program. Once obtained, a participant must maintain the required certifications to maintain eligibility.
Participants who have not made a reasonable effort to obtain these certifications within two years will be
asked to withdraw from the voluntary staffing program and will forfeit ail incentive points. Provisional
eligibility may be granted to those members who have 15 years of service with the Company on a case-
by-case basis.

In the event of over-allocation of voluntary shift personnel, preference will be given to those who are
certified to perform emergency medicine and/or those who have more training and experience. The
remainder of the over-allocated staff will be asked to reschedule their shift.

Additional Benefits

Certain other benefits may be realized by the implementation of this voluntary staffing program. One of
the most significant of these benefits is the ability to schedule your participation in emergency response.
There are & few members who are well trained and very capable of handling most emergencies, but their
personal schedules do not permit them to be available when the emergencies occur. For example, a
firefighter with children at home may not be able to immediately leave the children so that he may
respond to an emergency, But, that same firefighter may be able to schedule a volunteer shift while his
children are otherwise cared for. This may help to retain some of those members whose participation
slowly dwindles as their family responsibilities grow.

As the population and commercial assets in Neshannock Township grow, it is likely that sometime in the
future, the Neshannock Township Volunteer Fire Company will begin to employ career firefighters. This
voluntary staffing program is adaptive enough that it may be supplemented with career personnel at any
time. While the transition to a combination department would probably not be very easy at first, this
system creates a foundation upon which to transform the department from an all-volunteer to a
combination mindset. This system may also help to reduce the effect of alienating the volunteers as they
will likely still be involved in the department just as actively as career personnel while maintaining
fulltime membership elsewhere. Additionally, a successful voluntary staffing program may reduce the
financial burden associated with paying a career staff as only part-time positions may be necessary to fill
voids in the voluntary staffing schedule.

10
Case TO“ Document 1-6 Filed | Page 70 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

Shift Rules

wen nawahwhyr

Be on time for your scheduled shift. Do not commit to a shift unless you are able to fill it.
If you must leave a shift, notify the duty officer as soon as possible.

No sleeping outside the bunkroom,

Department issued uniforms must be worn outside the bunkroom and locker rooms.

Do your best to conserve energy whenever possible.

Clean up after yourself (including running the dishwasher).

Change bed linens after an overnight shift.

Quiet hours are from 2200 to 0700,

No guests are permitted on the premises during quiet hours.

. No guests are permitted in the bunkroom.

. No unsupervised training.

- Return all equipment back to service when finished.

_ Conduct equipment check at the beginning of each shift,

_ Personnel are responsible for their own meals.

, Squad 159 and C-100 may be used to purchase pick up meals.

_ Personnel are to eat meals on station, but may leave the station to pick up the meals.

_ Personnel will understand how to take and process any emergency and non emergency call that

may be reported by the public either by telephone or by walk- ins.

li
Case eNO gS Document 1-6 Filed 01/18 Page 71 of 140

Neshannock Township Volunteer Fire Company
Volunteer Fire Company .
Member Handbook

a 2

wt

 

 

 

 

 

Neshannock Township Volunteer Fire Company provides a widé #4)
members, Certain legally required programs (such as workers’ comp
manner required by the laws.

OF betieft progiains to'eligible
on) cover all members in the

  

ue

  

 

Your eligibility for each benefit program depénds'on'a variety ‘6f facibis, including your member

 

classification. To better understand exactly which benéfit programs You are eligible for, talk to your
supervisor. You will find details about many of these programs elsewhere in the member handbook.

The following benefit programs are available to eligible members, subject to terms and conditions of each
program:

tion Progtam

  

¥ Life Tnsuraricé

* Long-Terin Disability
* Military Leave.

* Short-Term Disability
* Gertain Uniforms

While some of the benefit programs we offer may require you to contribute to the cost, many programs
are fully paid by Neshannock Township Volunteer Fire Company.

306 Workers' Compéiisation Insurance

Neshannock Township provides a comprehensive workers compensation insurance program to our
members. The workers' compensation program covers injuries or illnesses sustained in the course of
membership that require medical, surgical, or hospital treatment. Subject to the applicable legal
requirements, this program provides benefits after a short waiting period or, in the event of
hospitalization, immediately.

It is critical that you inform your supervisor immediately about any work-related injury or illness, in all

cases within 48 hours of the injury, regardless of how minor it might appear at the time. Immediate
reporting ensures that, if eligible, you will quality for workers' compensation benefits as quickly as

possible and also lets us investigate the matter promptly.

Workers' compensation is intended to cover only work-related injuries and ilinesses. Because of this,
Case OG Document 1-6 Filed a | Page 72 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

neither Neshannock Township Volunteer Fire Company, Neshannock T ownship nor our insurance carrier
will be liable for the payment of workers’ compensation benefits for injuries that might occur during
members’ voluntary participation in off-duty recreational, social, or athletic activities that we may

sponsor.
Should a member be injured outside of the company such as at their fulltime employment, the member is

not permitted to respond to any calls for service by the Department. The Member may participate in
administrative functions if able with the proper medical release documentation.

317,Life Insurance
Life insurance offers you and your family important financial protection. Neshannock Township
Volunteer Fire Company provides a pasic life insurance plan for eligible members.

Eligible members may participate in the life insurance plan subject to the terms and conditions of the
agreement between Neshannock Township Volunteer Fire Company and its insurance carrier.

You will find details about the basic life insurance plan including benefit amounts in the Summary Plan
Description. If you have questions, contact the Administrative Office for more information.

13
Case ose Document 1-6 Filed ule Page 73 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

321 Disability Tisiiratice

Neshannock Township Volunteer Fire Company provides both long term and short term disability
insurance for all of its members. The types of coverage and extent of the coverage may vary from time to
time depending on polices available and purchased by the department, For more information regarding
disability coverage contact the Company administrative office benefits administrator.

401 Timekeeping (staffing program)

Neshannock Township Volunteer Fire Company has in place a voluntary staffing program. A log of the
qualified individuals is kept to track each persons participation in the program. It is the responsibility of
the Duty Officer to track his or her shift participation. Individuals wishing to review their log my do so by
making a request to their Duty Officer.

403 Paydays (stipend for staffing program)

The Neshannock Township Vohinteer Fire Company offers a monetary stipend to qualified individuals
who participate in the voluntary staffing program. The stipend is issued annually at the end of the shift
year in October by the Township,

 

Termination of membership is'4n ihevitable part of personnel activity.within any organization, and jmany---
of thé Téasoiis for tétinination are routine. These are some of the mo&t common circumstances for
membership terminations:

* Resigtiation - voluntary membership termination initiated by amember. _
* Discharge - involuntary membership termination initiated by thé otzanization.
* Retirement - voluntary membership termination i titiated by the member meeting age, length of service,

and any other criteria for retirement from the organization. For additional information on termination
consult the Company By-Laws.
Case 2:21-cv-00077-
JFC Document 1-6 Filed a | Page 74 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

409 Administrative Stipend Corrections

Neshannock Township Volunteer Fire Company takes all reasonable steps to ensure that you receive the
correct stipend amount at the end of the stipend year.

In the untikely event that there is an error in the amount of the stipend you receive, you should promptly
advise the administrative offices so that the discrepancy can be corrected as quickly as possible.

501 Safety

To assist in providing a safe and healthful work environment for members, customers, and visitors,
Neshannock Township Volunteer Fire Company has established a workplace safety program. This
program is a top priority at Neshannock Township Volunteer Fire Company. The success of the program
depends on the alertness and personal commitment of everyone.

We provide information to members about workplace safety and health issues through regular internal
communication channels. These may include member meetings, bulletin board postings, memos, or other

written communications.

Members and supervisors receive petiodic workplace safety training. The training covers potential safety
and health hazards as well as safe work practices and procedures to eliminate or minimize hazards.

You are expected to obey all safety rules and use caution in your work activities. You must immediately
report any unsafe condition to the appropriate supervisor. If you violate Neshannock Township Volunteer
Fire Company safety standards, cause a hazardous or dangerous situation, or fail to report or, where
appropriate, remedy such situations, you may be subject to disciplinary action, up to and including
termination of membership.

In the case of an accident that results in an injury, regardless of how insignificant the injury may appear,

you should immediately notify the appropriate supervisor. Prompt reporting can ensure legal compliance
and quick initiation of insurance and worker's compensation benefits procedures.

15
Case 2:21-cv-00077-JFC Document1-6 Filed Oe Page 75 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

504 Use of Telephones

Neshannock Township Volunteer Fire Company telephones are intended for business and member use.
We request that you keep any personal local calls to a minimum. You may be required to reimburse
Neshannock Township for charges resulting from personal calls.

Because our telephone communications are an important reflection of our image to our citizens and the
community, every member should use proper telephone etiquette. Some examples of good telephone

etiquette are always using the approved greeting, speaking courteously and professionally, confirming the
information you have received from the caller, and only hanging up once the caller has done so.

505 Smoking & Tobacco Products

In keeping with Neshannock Township Volunteer Fire Company's intent to provide a safe and healthful
work environment, smoking and the use of tobacco products are prohibited throughout the workplace in
any building owned by the Township and the Fire Company.

This policy applies equally to all members as well as to the general public.

iit and Vehicles

 

508 Use of Equip mn

Equipment and vehicles essential in accomplishing job duties are éxpénsive and may be difficult to
Sone When using Neshannock Township Volunteer Fire Company property, you aré expected to

cate perform réquiréd tmainteriatice, and follow ail operating instructions, safety standards, and

 
  

You should notify your supervisor if any equipment, machines, tools, or vehicles appear to ‘bé damaged,
defective, or in need of repair. Promipt reportitig of damages, defects, and the need for repairs could
prevent deterioration of equipment and possible i injury to members or other people. Your supervisor can
answer ahy quéstions about your résponsibility for maintenance and care of equipitient ¢ or vehicles you

use on the job.
Case ee Document 1-6 Filed a Page 76 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

The improper, careless, negligent, destructive, or unsafe use or operation of equipment or vehicles, as
well as excessive or avoidable traffic and parking violations, may result in disciplinary action, up to and
including termination of membership.

512 Business Travel Expenses

Neshannock Township Volunteer Fire Company will reimburse members for reasonable business and
training travel expenses when the travel] has been approved in advance by the Company. Once your travel
plans are approved, you are responsible for making your own travel arrangements.

When approved, we will reimburse the costs of travel, meals, lodging, and other expenses directly related
to accomplishing the objective of your trip. Naturally, we expect you will keep expenses within
reasonable limits.

In the event that you are involved in an accident while traveling on business or training, immediately
report the incident to your supervisor. And, if you use a vehicle owned, leased, or rented by Neshannock
Township Volunteer Fire Company, it may not be used for personal reasons unless you have prior
approval.

When a business or training trip is over, submit your completed travel expense report within 5 days
accompanied by receipts for all individual expenses.

Your supervisor can give you guidance and assistance on procedures related to travel arrangements,
expense reports, reimbursement for specific expenses, or any other business or training travel issues.

We consider abuse of this policy to be a very serious matter. This includes falsifying expense reports to
reflect costs that were not incurred by you or were not business-related. Therefore, failure to follow this
business travel expense policy may be grounds for disciplinary action, up to and including termination of
membership.

514 Visitors in the Workplace

Many of our facilities are open to the general public. However, some of the areas of our workplace are
closed to the general public. To better protect the safety and security of members as well as Neshannock
Township Volunteer Fire Company property and facilities, only authorized personnel are allowed into
certain areas of the workplace that are not open to the general public. Restricting unauthorized visitors
helps to maintain safety standards, safeguard member and public welfare, protect equipment and

17
Case ose Document 1-6 Filed wie Page 77 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

confidential information against theft, and reduce potential distractions and disturbances.

If you see an unauthorized person on Township or Fire Company property in a restricted area, please
notify your supervisor immediately or ask the individual if you can help them and direct them away from

the restricted area.

316 Computer and Email Usage

Neshannock Township Volunteer Fire Company may give members access to computers, computer files,
the email system, and software to use in doing their work. Members should not use a password, access a
file, or retrieve any stored communication without authorization.

We strive to maintain a workplace that is free of harassment of our members. Therefore, we prohibit-the

use of computers and the émail ‘systeti in ways that are distuptivé, offensive to others, or harmiful t6
morale:

We prohibit displaying, downloading, or emailing sexually explicit images, messages, and cartoons.
Other examples of unacceptable computer usage include (but are not limited to) ethnic slurs, racial
comments, off-color jokes, or anything that may be seen by another person as harassment or disrespectful.

You may not use email to solicit others for commercial ventures, religious or political causes, outside
organizations, or other non-business matters.

Neshannock Township Volunteer Fire Company purchases and licenses the use of various computer
software for business purposes and does not own the copyright to this software or its related
documentation. Unless the software developer authorizes us, we do not have the right to reproduce the

software for use on more than one computer.

You may only use software on local area networks or on multiple machines according to the software
license agreement, Neshannock Township Volunteer Fire Company prohibits the illegal duplication of
software and its related documentation.

You should notify your supervisor, the Fire Chief or any member of management if you learn about a
violation of this policy. Members who violate this policy are subject to disciplinary action, up to and
including termination of membership.

‘No tember using any electronic media owned by the Neshannock Township Volunteer
Fire Company, including, but not limited to, computers, personal computers, cell phone
or other electronic media devices, shali have any expectation of privacy in any materials
Case —— Document 1-6 Filed vie Page 78 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

stored, sent, received, or processed on any such electronic device. Neshannock
Township Volunteer Fire Company reserves the right, without notice, to. inspect, copy,
download and act upon any such material regardless of whether such materials are
related to the business of the Neshannock Township Volunteer Fire Company or
otherwise.

517 Internet Usage

Neshannock Township Volunteer Fire Company may provide members with Internet access to help them
do their jobs and also as a convenience while on station. This policy explains our guidelines for using the
Internet responsibly and productively.

All Internet data that is composed, transmitted, or received via our computer systems is considered to be
part of our official records, This means that it is subject to disclosure to law enforcement or other third
parties. Therefore, you should always make sure that the business information contained in Internet email
messages and other transmissions is accurate, appropriate, ethical, and lawful.

The equipment, services, and technology that you use to access the Internet are always the property of
Neshannock Township Volunteer Fire Company. Therefore, Neshannock Township Volunteer Fire
Company reserves the right to monitor Internet traffic. We also reserve the right to retrieve and read any
data that is composed, sent, or received through our online connections or is stored in our computer

systems,

We do not allow data that is composed, transmitted, accessed, or received via the Internet to contain
content that could be considered discriminatory, offensive, obscene, threatening, harassing, intimidating,
or disruptive to any member or other person.

Examples of unacceptable content include (but are not limited to) sexual comments or images, racial
slurs, gender-specific cominents, or other comments or images that could reasonably offend Someone on
the basis of race, agé, sex, religious or political beliefs, national origin, disability, sexual orientation, or
any other characteristic protected by law.

Neshannock Township Volunteer Fire Company does not allow the unauthorized use, installation,
copying, or distribution of copyrighted, trademarked, or patented material on the Intemet. As a general
rule, if you did not create the material, do not own the rights to it, or have not received authorization for
its use, you may not put the material on the Internet. You are also responsible for ensuring that a person
sending material over the Internet has the appropriate distribution rights.

Before you download or copy a file from the Internet, you should take the necessary anti-virus

19
Case 2:21-cv-00077-JFC Document 1-6 Filed “ee Page 79 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

precautions. Neshannock Township Volunteer Fire Company requires that all downloaded files be
checked for viruses. All compressed files must be checked for viruses both before and after
decompression.

Members whose Internet usage violates laws or Neshannock Township Volunteer Fire Company policies
‘ aré subject to disciplinary-action, up to and including termination of membership. Members may also be
held personally liable for any violations of this policy.

The following are examples of some actions and activities that are prohibited and which could result in
disciplinary action:

* Sending or posting discriminatory, harassing, or:threatening messages or.images
* Stealing, using, or disclosing someone else's code or password without authorization
* Copying, pirating, or downloading software and electronic files without permission
* Sending or posting confidential material or proprietary information online
* Violating copyright law
* Sending or posting messages or material that-could damage’ the Township! s or Fire Company’s image .
‘or reputation
* Participating i in the viewing or exchange of pornography or obscene materials
2% Sétiding or posting messages that defame or slander other iridividtials -
* Attempting to break into the computer system of another organization or person
* Refusing to cooperate with a security investigation
* Using the Internet for political causes or activities, religious activities, or any sort of gambling
* Jeopardizing the security of the organization's electronic communications systems
* Engaging in any other illegal activities

No member using any electronic media owned by the Neshannock Township Volunteer
Fire Company, including, but not limited to, computers, personal computers, cell phone
or other electronic media devices, shall have any expectation of privacy In any materials
stored, sent, received, or processed on any such electronic device. Neshannock
Township Volunteer Fire Company reserves the right, without notice, to inspect, copy,
download and act upon any such material regardless of whether such materials are
related to the business of the Neshannock Township Volunteer Fire Company or
otherwise.
Case eNO Document 1-6 Filed 01 Page 80 of 140

Neshannock Township Volunteer Fire Company
Volunteer Fire Company

 
 
   

Member Handbook

518 Workplace Monitoring

Neshannock Township Volunteer Fire Company may conduct workplaté rhonitoririg to help ensure
" quality control, member Safety, security, and customer'satisfaction” "

 

The computer equipment and systems and Internet access that members may use are always the property
of Neshannock Township Volunteer Fire Company. Therefore, we reserve the right to monitor computer
activities. We also reserve the right to retrieve and read any computer -files or data that are composed,
sent, or received through Internet connections or stored in our computer systems.

  
 

orkplace areas. We use video monitoring to identify
eft arid misconduct, and discourage and prevent acts of :

Because we are sensitive to the legitimate privacy rights of our members, we will make evety éffort to

guarantee that workplace monitoring is‘alw an.ethical and respectful manner.

522 Workplace Violence Prevention

Neshannock Township Volunteer Fire Company is committed to preventing workplace violence and to
maintaining a safe work environment. We have adopted the following guidelines to deal with
intimidation, harassment, or other threats of (or actual) violence that might occur on our premises.

All members, including supervisors, should be treated with courtesy and respect at all times. Members are
expected to refrain from fighting, “horseplay," or other conduct that may be dangerous to others. Even if
an member is licensed to carry a concealed weapon, the member may not bring the weapon onto
Neshannock Township Volunteer Fire Company premises (except as required for use by authorized police
personnel).

Neshannock Township Volunteer Fire Company will not tolerate conduct that threatens, intimidates, or
coerces another member or a member of the public at any time, including off-duty periods. This includes
all acts of harassment, including harassment that is based on an individual's sex, race, age, or any
characteristic protected by federal, state, or local law.

All threats of (or actual) violence, either direct or indirect, should be reported as soon as possible to your
supervisor or any other member of management. This includes threats by members as well as threats by

21
Case se Document 1-6 Filed 01/1 Page 81 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

anyone else. When reporting a threat of violence, you should be as specific and detailed as possible.

* Be'sure to report any suspicious “person. oF. activities as soon as possible to a supervisor: ‘DO hot place
yourself in peril. if you see of heat a commotion of distiirbance near your. ‘work area, do not try to

intercede or see what is happening.

We will. sibinptly: and thoroughly. investigate’ all. Teports of threats Of (Or: actual) Vviolenge ma of.
Sispicious diidividials of activities, The identity ofthe person ‘who inade the Feport will-be’protected to
thé éxtetit practical.

Any person’ who violates these. guidelines will be ‘Subject to disciplinary. ‘action;up to and intloding
‘termination of iiembership. Violations include making a threat of violence or actually committing a

violent act.

   
   

   

‘fy you are having a: ‘dispute’ OF differénces’ ‘witha siber: we encourage you td ‘dig sige with Your .
“Supervisor or the Fire Chief bef re.the situation into potential violence. Neshannoc i
Volunteer Fire Company is eager to assist inthe fesolution of iiembér disputes and 5 we will not-discipline

‘ a mémbet for raising these types of concerns.

526 Cell Phone Usage

Neshannock Township Volunteer Fire Company provides cellular telephones in some apparatus. The
phones are provided to assist members in communicating with management and other business-related
contacts and for use on emergency scenes. Cell phones are primarily intended for business-related calls.
However, occasional, brief personal use is permitted within reasonable limits, You should be aware that

we might review cell phone invoices.

If you use a cell phone for business, always remember to apply normal business etiquette by keeping your
conversations private and non-disruptive to others.

Members are permitted to carry personal cell phones as long as their use does not interfere with the
member's job responsibilities. The use of camera phones may be restricted in certain areas, or altogether,
as determined by Fire Company management.

22

a
Case 2:21-cv-00077-JFC Document 1-6 Filed oe Page 82 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

605 Military Leave

Neshannock Township Volunteer Fire Company will grant a military leave of absence to members who
are absent from work because they are serving in the U.S. uniformed services in accordance with the
Uniformed Services Membership and Remembership Rights Act (USERRA). You are required to give
your supervisor advance notice of upcoming military service, unless military necessity prevents advance
notice or it is otherwise impossible or unreasonable.

Continuation of life insurance benefits is available as required by USERRA based on the length of the
leave and subject to the terms, conditions and limitations of the applicable plans for which you are
otherwise eligible.

When you retum from military leave (depending on the length of military service in accordance with
USERRA), you will be placed either in the position you would have attained if you had remained
continuously employed or in a comparable position. For the purpose of determining benefits that are
based on length of service, you will be treated as if you had been continuously employed.

Members should also review specific terms of military leave identified in applicable labor agreements. If
you have questions about military leave, contact the Administrative Office for more information.

606 Medical Leave

Neshannock Township Volunteer Fire Company will grant medical leave for the absence of a member
who is absent from service due to a medical condition or illness for a period of time over one month. To
be placed on medical leave the member must present to the Fire Chief a valid Doctors excuse with
expected return date.

Any member on medical leave will retain his or her status with the company and all member benefits that
the member had before leave. A member on medical leave of absence may return to active duty with a

signed doctor’s release.

23
Case eee Document 1-6 Filed 01/1 ay Page 83 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

607 Pregnancy-Related Absences

Neshannock Township Volunteer Fire Company will not discriminate against any member who requests
an excused absence for medical disabilities associated with pregnancy. We will evaluate such leave
requests according to the medical leave policy provisions outlined in this handbook and all applicable

federal and state laws.

Due to the nature of the fire service, the inherent risks and dangerous (IDLH) atmospheres any
suppression firefighter or EMS trained individual must inform management of their pregnancy if they feel
they are pregnant or have confirmed their pregnancy. This policy is to protect the health and welfare of
the unborn child from hazardous atmospheres. Upon notification the member will be placed on light duty
and will not be allowed on the fireground or any other location where the mother or unborn child may
come in contact with smoke or other hazardous conditions.

24
Case ese Document 1-6 Filed 01/1 Page 84 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

701 Member Conduct and Work Rules

    

9 ‘operati nis and provide ihe’ bast Hossible work etivirdtiment, we expect you to follow
rules of conduct that will protect the interests: id safety of all meiibers and Neshannock Township
Volunteer Fire Company.

   
 

list‘all the fotitis of behavior that are considered unacceptable at work, the

Although it is riot possible
of conduct that may result in disciplinary action, up to and including

following are some éx
termination of membership:

* Possession of firearms or other dangerous weapons on company property

* Any conduct that endangers the safety of others

* Gambling on company property

# Possession, distribution, sale, or use of alcohél'or illegal drugs at work or while operating equipment
." SHieft or inappropriate rethoval or possession of propérty

* Falsification of timekeeping records

* Working under the influence of alcohol or illegal drugs

* Fighting or threatening violence in the workplace

* Negligence or improper conduct leading to damage of employer-owned or customer-owned property
* Insubordination or other disrespectful conduct ,

* Violation of safety or health rules

* Smoking in prohibited areas

* Sexual or other unlawful or unwelcome harassment or sexual acts committed on the premises

* Possession of dangerous or whauthorized materials, such as explosives or firearms, in the workplace
+ Unauthorized use of telephones, mail system, or other employer-owned equipment

* Violation of personnel policies

* Unsatisfactory performance or conduct

25
Case se Document 1-6 Filed Oa Page 85 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

702 Drug and Alcohol Use

Neshannock Township Volunteer Fire Company wants to provide a drug-free, healthful, and safe

workplace, To meet this goal, we expect you to report to work in a mental and physical condition that
enables you to perform your job ina satisfactory manner.

While on Neshannock Township Volunteer Fire Company premises or while conducting business or
training related activities off Neshannock Township Volunteer Fire Company premises, you may not use,
possess, distribute, sell, or be under the influence of alcohol or illegal drugs. We permit the legal use of
prescribed drugs on the job only if they do not impair your ability to perform the essential functions of
your job effectively and safely without endangering others.

If you violate this policy, it may lead to disciplinary action, up to and including immediate termination of
your membership. Additionally, we may require that you participate in a substance abuse rehabilitation or
treatment program. If you violate this policy, there could also be legal consequences.

Under the Drug-Free Workplace Act, a member who performs work for a government contract or grant
must notify Neshannock Township Volunteer Fire Company of a criminal conviction for drug-related
activity occurring in the workplace. The report must be made within five days of the conviction.

If you have questions about this policy or issues related to drug or alcohol use at work, you can raise your
concerns with your supervisor or the Board of Directors without fear of reprisal.

703 Sexiial aid Othér Unilawful Harassment

Neshannock Township Volunteer Fire Company is committed to providing a work environment that is
free from all forms of discrimination and conduct that can be considered harassing, coercive, or
disruptive, including sexual harassment, Actions, words, jokes, or comments based on an individual's sex,
race, color, national origin, age, religion, disabili , or any other legally protected characteristic wil! not

be tolerated.
Sexual harassment is defined as unwanted sexual advances, or visual, verbal, or physical conduct of a

sexual nature. This definition includes many forms of offensive behavior and includes gender-based
harassment of a person of the same sex as the harasser. The following is a partial list of sexual harassment

examples:

* Unwanted sexual advances.

26
Case 2:21-cv-00077-
e JFC Document 1-6 Filed Oe Page 86 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company ” a
Member Handbook :

* Offering membership benefits in exchange for sexual favors.
* Making or threatening reprisals after a negative response to sexual advances.

* Visual conduct that includes leering, making sexual gestures, or displaying of sexually suggestive
objects or pictures, cartoons or posters.

* Verbal conduct that includes making or using derogatory comments, epithets, slurs, or jokes.

* ‘Verbal sexual advances or propositions.

* Verbal abuse of a sexual nature, graphic verbal commentaries about an individual's body, sexually

degrading words used to describe an individual, or suggestive or obscene letters, notes, or invitations.
* Physical conduct that includes touching, assaulting, or impeding or blocking movements.

Unwelcome sexual advances (either verbal or physical), requests for sexual favors, and other verbal or

physical conduct of a sexual nature constitute sexual harassment when: (1) submission to such conduct is
made either explicitly or implicitly a term or condition of membership; (2) submission or rejection of the
conduct is used as a basis for making membership decisions; or, (3) the conduct has the purpose or effect
of interfering with work performance or creating an intimidating, hostile, or offensive work environment.

If you experience or witness sexual or other unlawful harassment in the workplace, report it immediately

to your supervisor. If the supervisor is unavailable or you believe it would be inappropriate to contact that
person, you should immediately contact the Fire Chief. You can raise concerns and make reports without

fear of reprisal or retaliation.

All allegations of sexual harassment will be quickly and discreetly investigated. To the extent possible,
your confidentiality and that of any witnesses and the alleged harasser will be protected against
unnecessary disclosure. When the investigation is completed, you will be informed of the outcome of the

investigation.

Any supervisor or manager who becomes aware of possible sexual or other unlawful harassment must
immediately advise the Fire Chief so it can be investigated in a timely and confidential manner. Any
member engaging in sexual or other unlawful harassment will be subject to disciplinary action, up to and
including termination of membership.

27
Case ose Document 1-6 Filed 01/1 ay Page 87 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

705 Personal Appearance

We want Neshannock Township Volunteer Fire Company members to reflect an appropriate professional
image to our public. How you dress, your grooming and personal cleanliness standards all contribute to
that image and also to the morale of your co-workers.

When on the premises or whenever representing Neshannock Township Volunteer Fire Company, you are
expected to present a clean, neat, and tasteful appearance. You should always dress and groom yourself
according to the requirements of your position and accepted social standards.

Your supervisor is responsible for establishing a reasonable dress code appropriate to the job you
perform. Be sure to consult your supervisor if you have questions as to what constitutes appropriate

appearance.

Because personal style can be important to people, we do not want to restrict individual tastes
unnecessarily. However, to give additional guidance, we expect Neshannock Township Volunteer Fire
Company members to follow the personal appearance guidelines below:

* Shoes must provide safe, secure footing, and offer protection against hazards.

* Tank tops, tube or halter tops, or shorts may not be worn under any circumstances,

* Spandex or tight-fitting clothing is not appropriate for the work environment unless worn as under
garments.

* Mustaches must be clean, well trimmed, and neat. Any member that has the potential to wear
respiratory protection is prohibited from having a beard or facial hair that may prevent the wearer
from obtaining a seal using a respirator per OSHA standards,

* Unnaturally colored hair and extreme hairstyles do not present an appropriate professional appearance.

* Offensive body odor and poor personal hygiene is not professionally acceptable.

* Perfume, cologne, and aftershave lotion should be used moderately or avoided altogether, as some

individuals may be sensitive to strong fragrances.

* Jewelry should not be functionally restrictive, dangerous to job performance, or excessive.

* Facial jewelry, such as eyebrow rings, nose rings, lip rings, and tongue studs, is not professionally

appropriate and must not be worn on the premises or when representing the company.

* Multiple ear piercings (more than one ring in each ear) are not professionally appropriate and must not

be worn on the premises or when representing the Company.

* Torso body piercings with visible jewelry or jewelry that can be seen through or under clothing must

not be worn on the premises or when representing the Company.

The use of good personal judgment, taking into account these general guidelines, will help to maintain the
professionalism of our workforce. Your cooperation is appreciated.

28
Case ose Document 1-6 Filed O1/ Page 88 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

706 Return of Property

As part of your job, you may bé giver temporary possession of Neshannock Township Volunteer Fire
Company property such as the following:

* equipment”

* identification badges

* keys

* manuals

* pagers

* protective equipment

* tools

* uniforms

* vehicles

* communication equipment

You are expected to be respoiisible for and maintain control of any ‘Neshannock Township Volunteer Fire
Company in your possession. If your membership ends, all Neshannock Township Volunteer Fire
Company property must be returned on or before your last day of work. In situations where you do not
return Neshannock Township Volunteer Fire Company property, we may take steps to recover the item or
its cost by withholding from your regular or final paycheck when allowed by law, or by taking legal
action,

708 Resignation .

Resignation is defined as a voluntary act initiated by an membér to.términate membérship with _
Neshannock Township Volunteer Fire Company. Although there is rio réquirément that you give advance
notice, doing so can reduce the impact on your co-workers and productivity. We request 4 resigning
member submit a written notice to the Board of Directors.

29
Case ee Document 1-6 Filed | Page 89 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

710 Security Inspections

Neshannock Township Volunteer Fire Company is committed to maintaining a work environment that is
free of illegal drugs, alcohol, firearms (except as authorized for Police Officers), explosives, or other
improper materials. We prohibit the possession, transfer, sale, or use of such materials on our premises,
To ensure this policy is successful, we need every member's cooperation.

We may provide you with desks, lockers, and other storage devices for your convenience but these are
always the sole property of Neshannock Township Volunteer Fire Company. Because they are our
properly, we may inspect them along with any items that are inside them. Agents or persons we authorize,
either with or without prior notice to you, may make an inspection at any time. All members are advised
that no privacy rights are extended to any such areas (lockers, desks, etc.}. The designated agents or
persons who will be authorized for any such inspection will be noted to the members from time to time
and as necessary. Presently, the authorized agent will be the Police Superintendent, accompanied by the

Fire Chief.

714 Drug Testing

Neshannock Township Volunteer Fire Company is committed to providing a safe, efficient, and
productive work environment for all members. Using or being under the influence of drugs on the job
may pose serious safety and health risks. To help ensure a safe and healthful working environment, job
applicants and members may be asked to provide body substance samples (such as urine and/or blood) to

check for the illicit or illegal use of drugs.

If you have questions about our drug testing policy or its administration, consult with the Board of
Directors.

716 Progressive Discipline

This policy describes the procedure for administering equitable and Sdnsistent discipline for

unsatisfactory conduct at Neshannock Township Volunteer Fire Company. We believe that the best.
disciplinary measure is thé one that‘doés not have to be enforced and comies from good leadership and fair _
supervision at all membership levels.
Case ees Document 1-6 Filed oN@ Page 90 of 140

Neshannock Township Volunteer Fire Company
Volunteer Fire Company vee
Member Handbook

We also believe that it is in the best interests of Neshannock Township Volunteer Fire Company to ensure
fait treatm nent of all members’ and tmaké certaiii that disciplinary actions are prompt, uniform ad.
“iipartial. The major purpose. ofa any disciplinary action is to correct ‘the problem, preve nt} t réncé, and
_prépare the member for satisfactory performatice it. the future” on

    
   

‘Disciplinary action may call for. any ¢ of several steps ++ verbal warning, written waming, “Suspension, or
“termination of membership -- ‘dépetiding on the severity of the problem and the number of.occurrences.
There may, ‘be circumstances when one or more steps aré bypassed,

‘Progressive discipline means that, with respect to most disciplinary problems, these steps will normally
be followed: a first offense may call for a Verbal warning; a next offeiise may be followed by a written -
warning; another offense may lead to a susperision; and, still another offense may then lead to termiriation

of membership.

éttain types of:member:

Neshannock Township Volunteer Fire Company recognizes that there < ’
i dé tions, ‘termination of

problems that are serious efiough 1 to justify either-a suspension, * Ot, ine
membership, without 2 going: through the usual progressive discipline step:

   
 
 

 

By using progressive discipline, we hope that most member problems can be corrected at: an ‘sary’ ‘stage,
benefiting both members and Neshannock Township Volunteer Fire Company. Additional information
regarding discipline can be found in the Company By-Laws.

718 Problem Resolution

Neshannock Township Volunteer Fire Company is committed to providing the best possible working
conditions for our members. Part of this commitment is encouraging: an.open and frank atmosphere in °.
which any problem, complaint, suggestion, or question receives a timely response from Neshannock

Township Volunteer Fire Company management.

Neshannock Township Volunteer Fire Company sitives to ensure fair aid honest treatment of all .
members. We expect Supervisors and members to treat each other with mutual respect. We encourage
members to offer positive and constructive criticism to each other.

the Board of Directors. You will not be penalized, formally or raforatiy, fo for voicing a  oeplatat ‘with
Neshannock Township Volunteer Fire Company in a reasonable, business-like manner.

Ifa situation occurs when you believe that a condition of membership or a decision affecting you is urijiist
or inequitable, you are encouraged to bring the issue to the attention of your supervisor or the Board of
Dire¢tors.
Case 2:21-cv-00077-JFC Document1-6 Filed ue Page 91 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

Not every problem can be resolved to everyone's total satisfaction, bit only through understanding and
discussion of mutual problems can memibérs and rhafiagement develdp ‘confidence in each ‘other. This
confidérice is important to the6peratica of an efficient and harmonious work environment.

722 Workplace Etiquette

Neshannock Township Volunteer Fire Company strives to maintain a positive work environment where
members treat each other‘with respect arid touttesy. Sometimes issues can arise when members may be
unaware. that their béhavior at work may be disruptive or anrioying to others. Very often you can address
these day-to-day issues by.politely.talkiig with your co-worker to bring the perceived problem to his or
her attention.

In-most cases, common sense will dictate an appropriate resolution. Neshannock Township Volunteer
Fire Company éncoutages‘all members to keep an open mind and graciously accept constructive feedback
regarding their behavior that may be adversely affecting other members.

The following are some workplace etiquette guidelines and suggestiotis to help you be more ébtiscientious
and considerate of your co-workers and the work environment. These are not necessarily intended to be
hard and fast work rules with disciplinary consequences. If you havé coramenits, concéiis, dr'suggestions
about workplace etiquette; contact the Board 6f Directors,

* Return copy machine and printer settings to their default settings after changing them.

* Replace paper in the copy machine and printer paper trays when they are empty.

* Retrieve print jobs in a timely manner and be sure to collect all your pages.

* Keep the area around the copy machine and printers orderly and picked up.

* Be careful not to take or discard others' print jobs or faxes when collecting your own.

* Try to minimize unscheduled interruptions of other members while they are working.

* Conduct conversations in areas where the noise will not be distracting to others.

* Refrain from using inappropriate language (swearing) that others may overhear.

* Avoid discussions of your personal life/issues in public conversations that can be easily overheard.

* Monitor the volume when listening to music, voice mail, or a speakerphone that others can hear.

* Clean up after yourself and do not leave behind waste or discarded papers.

* Keep common work areas clean and pick up after yourself,

* Practice good risk management (i.e. clean up oil on the floor, put tools back when done, squeegee
water off floor, etc.),

By being considerate of how our behavior affects other members of our work team, we show respect for
others. —
Case 2:21-cv-00077-JFC Document1-6 Filed “6 Page 92 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company Chee
Member Handbook -

800 Life-Threatening Illnesses in the Workplace

Members with life-threatening illnesses, such as cancer, heart disease, and AIDS, often wish to continue
their normal pursuits, including work, to the extent allowed by their condition. Neshannock Township
Volunteer Fire Company supports these endeavors as long as members are able to meet acceptable
performance standards.

  

As in the case of other disabilities, We will make réasonable accomifii y ations in accordance with all legal
requirements, to allow qualified members with life-threatening illnesses to perform the essential functions
of their jobs.

Medical information on individual members is treated confidentially. Neshannock Township Volunteer
Fire Company will take reasonable precautions to protect such information from inappropriate disclosure.
Managers and other members have a responsibility to respect and maintain the confidentiality of member
medical information. Anyone inappropriately disclosing such information is subject to disciplinary action,
up to and including termination of membership.

802 Recycling

Neshannock Township Volunteer Fire Company supports environmental awareness by encouraging
recycling and waste management in our business practices and operating procedures. This support
includes a commitment to the purchase, use, and disposal of products and materials in a manner that will
best utilize natural resources and minimize negative impacts on the earth's environment.

We may promote the separation and collection of the following recyclable materials:

* paper

* cans

* plastics

* motor oil

* tires

* printer cartridges

Members are invited to bring to management's attention ways to improve our recycling efforts. When we

recycle, we are helping to solve the trash disposal and control problems facing all of us. If you have
questions or ideas and suggestions for the recycling program, contact the Board of Directors,

33
F

Case 2:21-cv-00077-JFC Document1-6 Filed ~~ Page 93 of 140

‘ED

NESHANNOCK TOWNSHIP
VOLUNTEER FIRE COMPANY

 

Approved April 2004

Revisions:

June 2005
October 2007
January 2009

September 2010
August 2011

July 2012

January 2014

ORIGINAL

EXHIBIT C_
 

Case ee" Document 1-6 Filed a | Page 94 of 140 %

Table of Contents
Article Number
J Organization Name
ll Mission Statement
If Operations
(Vo MéMBelStip
V Physical Requirements
Vi Disability Accommodation
- VII Drug and Alcohol Testing -
Vill Sexual and other. Unlawful Harassinieit
IX Social Media Policy
x Dues
x! Business Officers
XI! Duties of Business Officers
Xlll Fire Organization
XIV Problémm.Regolution .
XV ___ Miscellaneous Provisions
XVI Rules arid‘Regulations

XVI ‘Discipline
XVill_ Dissolution

Appendix Township Of Neshannock

Lawrence County, Pennsylvania
Resolution #2004-14
Smoking and Tobacco Policy

Page
Case ees Document 1-6 Filed | Page 95 of 140

NESHANNOCK TOWNSHIP
VOLUNTEER FIRE COMPANY

Constitution and By-Laws

_ ARTICLE.
Organization Name

The name of this organization shall be the “Neshannock Township Volunteer Fire Company’.

ARTICLE Il
Mission Statement

The Neshannock Township Volunteer Fire Company's mission is to be a leading-eniétgency
service organization by:

In carrying

e* «8 @

Meeting the needs of our community in fire prevention, fire suppression and
rescue

Utilizing and Improving the dedication and skills of our people

* i Constaritly improving’all of our services and operations

out this mission, the Neshannock Township Volunteer Fire Company will:
Give top priority to firefighter safety and environmental concerns
ENCOliragé the professional and personal development of our'inembers
Work as teams to take full advantage of our skills, knowledge and créativity

Communicate openly and honestly to our members and community to insplre
trust confidence
Case 2:21-cv-00077-JFC Document 1-6 Filed é Page 96 of 140

ARTICLE Il!
Operations

_ Section 1
The regular meeting of the Company shall be held the third Tuesday of each month at 8:00 P.M.
The board of directors will meet at 7:30 P.M. prior to the monthly meeting.

Spédlal meetings may be called by the Presidéhit on the request.of five (5) members and after 24
hours’ notice. Minutes must be recérdeéd for all meetings and a typed copy of tlie minutes must
be placed in the record book at the fire station within five (5) days.

Tén (10) or moré Hétribers of the Company shall constitute a qticrum for the purpose of
conducting company business. ;

Section 4
The following shall be the order of business at any regular meeting:

Rall call

Reading of minutes of the preceding meeting
Reading of communication

Reports of officers

Report of committees

Appointing of committees

Unfinished business

New business

Miscellaneous business

10. Presentation of bills and acting on same
11. Anything for the good of the company
12. Adjournment

COON Oo PWN >

“Assendiments to this constitution must be submitted in writing at a regular meeting of the company
and laid on the table one month before any action may be taken. Amendments must be passed
by 2/3 majority of members casting ballots or voting by universal sign.

Section 6
Robeits Rules of Ordér shall govern all cases of parliamentary procedures not herein provided
for.

 

Section 7
The use of the masculine pronoun in this document will include the female pronoun.
Case 2:21-cv-00077-JFC Document1-6 Filed a) Page 97 of 140

ARTICLE IV

Section1 The
membership of the company shall be one of the following:

Active Member Class (divided into training options)

Firefighter/Emergency Medical Technician

Fuil suppression member with EMT-B or EMT-P certification, Subject to all training requirements
for suppression as well as continuing education for medical. Position can also encompass other
classifications such as Engineers or Water Rescue, etc. based on drivers or training
requirements. Issued full PPE, pager, etc.

Prerequisites: Must be between ages of 18 and 55 at time of application.

Firefighter

Full suppression member with EMS First Responder training. Subject to all training requirements
for suppression.

Prerequisites: Must be between ages of 18 and 55 at time of application.

Engineer

Engineer only member, issued basic suppression PPE. Subject to drivers requirements. CDL is a
possibility as well, af the discretion of the fire chief.

Prerequisites: Must be at between the ages of 18 and 65 at time of application,

Emergency Medical Technician

EMS member only. Issued medical grade PPE. Subject to all continuing education requirements
for medical, meeting attendance requirements, mandatory
“all staff" training (i.e. streets, vehicle rescue, etc.)

Prerequisites: Must be at least age 18 of time of application. Must have current Pennsylvania
Department of Health EMT-B or higher certification,

Fire Police

Fire Police assist with traffic and crowd contro! and may also assist with scene security. Fire
Police are non-firefighting or EMS members and are issued traffic contro! equipment and
protective clothing conducive for traffic control and identification.
Case 2:21-cv-O00Z/-JFC Document 1-6 Filed 01/18/ Page 98 of 140

Prerequisites: Must be between ages 18 and 65 at time of application.

Cadets

Cadets must meet all eligibility standards as outlined in the Pennsylvania State Department of
Child Labor rules, as well as any other applicable rules governing junior firefighting cadets
including the Cadet applicants shal! be interviewed by the recruitment and retention committee
and follow the application requirements as set forth in these Bylaws. Cadets with two (2) years of
service in the Department may join the Fire Company at age eighteen (18) by making formal
application. A Cadets application will have priority over all others if there is a waiting list. Cadets
with two (2) years of service may have the probation period waived. Junior membership will also
be credited towards active membership.

Prerequisites: Cadets must be sixteen (16) years of age.

Special Duty Volunteer (SDV's} {Non Resident Volunteers)

Special duty volunteers are defines as those active members living outside of Neshannock
Township boundaries and any other member wha have been specifically approved for that status
by the Fire Chief. SDV's can maintain any training option (firefighter, EMS, Rescue Technician,
etc.). SDV's must meet all qualifications, application process, procedures, training and other
requirements of probationary and active members except for response call procedures and
requirements. They may not respond to calls from their residence unless an all-call is issued.
SDV’s are entitled to all privileges of active membership (i.e. voting, etc.) SDV’s must perform a
minimum of 16 hours per month of scheduled station duty in addition to weekly training. The
minimum shift would be four (4) hours of continuous duty. The SVD will respond to calls on the
apparatus as signed by the Duty Officer, commensurate with their level of training and
certification, They will perform such duties as is reasonably assigned by the Duty Officer.

Fire Line Officers

Fire Line Officers will consist of Fire Chief, Deputy Fire Chief, Captain/Safety Officer, Training
Officer and Shift Commander and any other officer that the Fire Chief may appoint. The Officers
command and manage all Active Members.

Business Class

Business Class members do not participate in any firefighting activities and are not Issued
protective equipment or radio equiprnent. Business Class members may hold the following
offices: President, President Elect, Vice President, Secretary, Treasurer, Assistant Secretary
Treasurer and Board of Directors. Only three (3) Business Class Members may hold the offices
listed above at one time. Business Class members may participate in regular company meetings
and retain voting rights. Business Class members must attend a minimum of eight (8) meetings
to maintain

Business Class status. if attendance requirements are not met in a calendar year, the Business
Case 2:21-cv-00077-JFC Document1-6 Filed “@ Page 99 of 140

a

ea
e

/Glass member is automatically placed on social status. A Business Class member will be entitled

. to life insurance benefits as long as the Business Class status is maintained. This is subject to

stipulations set forth by the insurance’ policy, A member must have 10 years’ service in the
Company as an Active Member prior to becoming a Business Class member.

Social Class

Social members are those who contribute to the success of the Company in aspects other than
fire suppression or emergency response. They need not be residents of Neshannock Township.
Social Members do not retain voting privileges, are not eligible for benefits and are not issued
individual building access. These members may ba appointed by the President to sérve on such
committees as the Président sees fit. Social members are not exempt from company dues. Social
members cannot hold any office within the company.

Honorary Class

Honorary members aré thosa men, women, or children whom by some act or deed have
rendered valuable service to the company or community. Membership will be voted upon by a
motion from the floor, setting forth the reasons why this honor would be conferred. An honorary
member need not be a resident of Neshannock Township. He of she does not participate actively
in the business affairs or duties of the company and does not retain voting privileges.

Section 2
Life Membership shall be given to all active members under Article IV who have been an Active
Member for 20 or more consecutive years and have obtained the age of 62. Life members shall
retain all insurance and benefits as active members for life and will be exempted from department

dues.

Section 3

a. Applications will be considered regardless of race, sex, religion, creed, color, age; or
national origin.

b, The recruitment and retention committee under the supervision of the Board of

Directors shall formulate policies on applicant recruitment, orientation, and retention.

c. An application fee may be determined by the Recruitment and Retention Committee
to cover the costs of application processing (background check, physical, drug test
etc.)

d. Applications for membership will be issued and accepted between January 1% and
October 31*! annually,

c. All applicants are required to attend a pre-application interview before the
Recruitment and Retention Committee. Formal application can then be made to the
department after all requirements listed in the application packet have been satisfied,
After making formal application the applicant will then be interviewed before the
Board of Directors before any vote is taken on the application. Any vacancy shall be
filled from the waiting list of applicants as approved by the Board of Directors.

7
Case ose Document 1-6 Filed “@ Page 100 of 140

d. Applications will be read in the November meeting, tabled for one month and voted
on In the December meeting.

e. Any applicant with previous experience and documented Pennsylvania State Fire
Academy Approved Training or Certifications meeting the minimum requirements of
the department may be Voted oif-after the pre application interview before the
December meeting at the discretion of the Recruitment and Retention Committee.
The vote'is subject to any application requirements (Background check, physical
exam, physical agility test, and drug and alcohol test)...
Voting Shall be'by secret balict and eleven (11)'rio Votes shall reject:

. Each newly accepted member shall be assigned a Mentor during his pfobationar

* ‘period, |

Each newly accepted member will be on probation for-one (1) year At 90 and 180

days after obtaining membership the probationary member will meet with the Fire

Chief, Mentor and Company President for a probationary evaluation report. The

report will note the member's strengths, work performance, team work and any

deficiencies or job behavior characteristics that need corrected. At the end of
probation the member will again meet with the above committee for a final
evaluation, After the final evaluation the committee will determine either of the
following: end of probation, extension of probation, or removal from active status.

i. Active Members in the Firefighter/EMT or Firefighter training option must successfully
complete the PA State Fire Academy essentials course, Firefighter | and obtain
CPR/AED within the probationary period.

j. Emergency Medical Technician have to maintain the approved Pennsylvania
Department of Health EMT-B or higher certifications.

k. Fire Police are required to obtain Basic Fire Police or similar course as approved by
the Fire Police Captain, and CPR/AED.

|. Cadets are required to obtain the required Essentials Modules as determined by the
fire officers and CPR/AED. Should these courses not be available additional courses
may be substituted as the Line Officers see fit.

m. Active Members in the Engineer training option must complete an approved
Emergency Vehicle Drivers Training Program, An approved Pump Operations class
and minimum PA State Fire Academy Essentials of firefighting module as required by
the Fire Chief.

m. Special Duty Volunteers (nonresident) must have minimum PA Essentials of
firefighting class or equivalent as approved by the fire chief prior to application.
Firefighter 1 and Emergency Medical Responder within two years of obtaining
membership.

 

oh

@

7:

n. ifthe member does not successfully complete the requirements during the required
period, he shall be dropped from the active company roll and given the optiér for...
social Status: *.. °

0. Active members shall be removed from Active Status and removed from roster to
participate In at least seventy
(70) hours of scheduled tralning for any calendar year. Fire Police shall participate in
at least eighteen (18) hours of department approved training for any calendar year.
All members must attend a minimum of eight (8) regular company meetings in a
calendar year. The Board of Directors, who shall do a bi-annual review in June of
any calendar year, shall enforce this action. Any members (excluding those in their
probationary period) who, in June of the year, are currently not meeting the
requirements listed above, shall be sent a written warning outlining the company
policy and shall be given the opportunity to meet with the Board of Directors and
review their statistics. In January of the next calendar year, the Board of Directors
shall once again review member participation statistics, and take necessary

measures against members who have not met the participation requirements. “>
Case ee" Document 1-6 Filed “"@ Page 101 of 140

benefits of protective clothing and radio equipment, as well'as any other privileges of
any active member, shall be termiriated. No company vote is necessary. A
Suppression member that has a legitimate excuse for fot meeting one or both of the
criteria set forth above shall appear before the Board of Directors for review of his
Suppression status. nee

   
 

q. Any: member who no longer lives in the township | may femain active by becoming a
Special Duty Volunteer.

r. Any perspéctive membership applications that do not meet with the pre-established
criteria or standards and policies for accepting mémbers within the NTVFC, as active
members within the organization are encouraged to request thelr application be
accepted as a social member. This shall not hinder any physically challenged
applicant from becoming a social member and paiticipating.
Case oO“ Document 1-6 Filed ue Page 102 of 140

ARTICLE V
Personnel Policy-Physical Requirements

a. Physical Agility Testing

The NTVEC Board of Directors may, at thelr discretion, request any or all perspective members
to pass a physical agility endurance test as outlined under the "Firefighters Professional Fitness
Requirements’, as adopted or amended by the National Fire Protection Association Qualifications
for Professional Firefighters Standard 1001. Likewise, the Board of Directors may use any
similar physical agility test.

b. Physical Examination

The NTVFC will require all newly accepted Suppression and Fire Police members to take a
typical pre-employment physical exam by a specified company physician or clinic. The physical
shall be completed within thirty (30) days after the member's acceptance into the organization. If
any member fails to notify the NTVFC of a difficulty in keeping an appointment or the members
fails to appear for the appointment, that member shall be responsible for any fees Incurred for the
scheduled appointment. All Suppression and Fire Police Members are required to take at
minimum biannual (two years) physical by the company physician and must be cleared by the
physician to maintain active status. Should a member be deemed unfit for active duty the
member must follow up with his or her family physician and be cleared by the company physician
after treatment to return to active duty. The Board of Directors may at any time require any
member to receive a physical exam or drug and alcohol test with just cause.

10
Case ENG Document 1-6 Filed oo Page 103 of 140

ARTICLE Vi
Disability Accommodation

Neshannock Township Volunteer Fire Company is committed to complying fully with the
Americans with Disabilities Act (ADA) and ensuring equal opportunity In employment for qualified
persons with disabilities.

All employment practices and activities are conducted on a non-discriminatory basis. Our hiring
procedures have been reviewed and provide persons with disabilities meaningful employment
Opportunities. Pre-employment inquiries are made only regarding an applicant's abllity to perform
the duties of the position.

We require post-offer medical examinations only for positions that have bona fide job-related
physical requirements. An examination will be given any person who enters the posttion but only
after being given a conditional job offer. Medical records are kept separate and confidential.

Reasonable accommodation is available to an employee with a disability if the disability affects
the performance of job functions. We make all employment decisions based on the merits of the
situation in accordance with defined criteria, not the disability of the individual.

Neshannock Township Volunteer Fire Company is also committed to not discriminating against
any qualified employee or applicant because the person is related to or associated with a person
with a disability. Neshannock Township Volunteer Fire Company will follow any state or local law
that provides Individuals with disabilities greater protection than the ADA.

This policy is neither exhaustive nor exclusive. Neshannock Township Volunteer Fire committed

to taking all other actions necessary to ensure equal employment opportunity for persons with
disabilities in accordance with the ADA and all other applicable federal, state, and tocal laws.

li
Case eS Document 1-6 Filed “*@ Page 104 of 140

Article Vil
Drug and Alcohol Testing

Section 1

The pubtic and the members have the absolute right to expect persons employed by Neshannock
Township Volunteer Fire Company to be'free from the effects of drugs and alcohol and that the
Neshannock Township Volunteer Fire Company members shail report fit and able for duty. The
purpose of this article shall be to guarantee these principals while not violating the constitutional
rights of members. Tha Neshannock Township Volunteer Fire Company may randomly drug test
any member,

Section 2
Members shall be prohibited fram:

a, Consumption of alcoho! at any time during or just prior to the beginning of an
Incident , training, department activity or anywhere on any Neshannock
Township Volunteer Fire Company premises or job sites, including any
departmental buildings, properties, scenes, trainings, vehicle, and members
personal vehicles while engaged in Company Business.

b, Consumption of alcohol at any time during or Just prior to a departmental
activity or anywhere on any Fire Company premises or job sites, including
Neshannock Township Volunteer Fire Company Buildings, properties,
scenes, or vehicles.

c. Possessing, using, selling purchasing, or delivery any illegal drug.

d. Failing to report to a member's supervisor's any known adverse side effects
of medications or prescription drugs, which the member may be taking.

Section 3

When the Company has féagohable suspicidti that a member's performance is being affected by
the use of aicohol, abuse of prescription drugs, or the use illegal drugs, the Company shall have
the right and responsibility to require the member to submit to alcohol and drug testing as set
forth in this Agreement. In the event of an accident involving bodily or property damage the
requirement of a drug or alcohol test will be at the Chief's Discretion.

Section 4

Within seventy-two (72) hours of time the member is ordered to testing authorized by this
Agreement, the Company shall provide the member with a written notice setting forth the facts
and interferences which form the basis of the order to test. Refusal to submit to such test may
subject members to discipline, but the member's taking of the test shall not be construed as a
walver of any objection or right that he/she possesses.

Section 5

Any member, who is tested, except for random tasting, shall be placed on medical leave from the
time of the test of to the deliverance of the results. Results will be simultaneously sent to the
” member and the Company. Arrangements will be made at the time of testing.
Case "Qa Document 1-6 Filed 9 Page 105 of 140

Section 6

If required, the Company will provide transportation to the licensed medical facility to obtain bodily
fluid or material samples.

in conduction the testing authorized by this Agreement, the Company shall:

a.

Use only a clinical laboratory or hospital facility, which Is certified to perform drug
and/or alcohol testing. The licensed medical facility will serve as the collection site
and qualified laboratories will conduct the required testing of samiples.

Establish a chain of custody procedure for both the sample.collection and testing that
will ensure the integrity of the identity of each sample and test result.

Collect a sufficient sample of the same bodily fluid or material from a member to
allow for Initial screening, confirmatory test, and a sufficient amount to be set aside
reserved for later testing if requested by a member.

Collect samples in such a manner as to Preserve the individual member's right to
privacy while Insuring a high degree of security for the sarnple and its freedom from
adulteration. Members shall nt be witnessed by anyorie while submitting a sample
except in circumstances where laboratory or facility does nat have a “clean room* for
submitting samples or where there is reasonable suspicion that the member may

attempt to compromise the accuracy of the testing procedure, °

Confirm any sample that tests Positive in initial screening for drugs by testing the
second portion of the same Sample by gas chromatography/mass spectrometry
(GC/MS) or an equivalent or better scientifically accurate and acceptable method that
provided quantitative data about the detected drug or drug metabolites. The
members who test positive in violation of the standards contained in this agreement
or federal code of regulations will be subject to discipline.

Provide the member tested with an Opportunity to have the additional sample tested
by a clinical laboratory or hospital facility of the member's choosing, at the member's
own expense; provided the member notifies the Company within seventy-two (72)
hours of receiving the results of the test.

Requires that the laboratory or hospital facility report to the Company that a blood or
urine sample Is positive only if both initial screening and confirmations tests are
positive for a particular drug. The parties agree that should any information
concerming such testing or the results thereof be obtalned by the Company
inconsistent with the understanding expressed herein (Le., billing for testing that
reveals the nature or number of test administered), the Company will not use such
information in any manner or form adverse to the member's interest.

Require that with regarding to alcohol testing, of the purpose of determining whether
the member is under the influence of alcohol, test results showing an alcohol
concentration of.050 or more based upon the gram of alcohol per 100 milliters of
blood shall be considered positive (Note: the foregoing standard shall not preclude
the Company from attempting to show results between.01 and .05 demonstrate that
the member was under the influence, but the Company shall bear burden of proof in
such cases).

Provide each member tested with a copy of all information and reports received by
the Company in connection with the testing and the results.

[3
Case eNO Document 1-6 Filed @ Page 106 of 140

Section 7

The department shall take no adverse ‘smployirient: actioh agalrist any member who voluntarily
seeks treatment, counseling, or other support for an ‘alcohol:of drug: related problem, ‘other than
the Company will require that the member to accept a fioh-disciplinary médical leave. The
foregoing in condition upon:
a. The member agreeing to appropriate treatment as determined by the physicians(s)
involved:
b. The member discontinues his/her use of illegal drugs or abuse of alcohol;
c. The member completes the course of treatment prescribed, including an “after-care”
group for a period of twelve (12) months;
d. The member agrees to submit to random testing during once returned to active
status.
It is the member's responsibility to notify the chief of the company (or officer in charge) when
he/she is consuming any prescription or non-prescriptions medication which may impair his/her
judgment or performance or otherwise adversely affect the normal functions of the mental
faculties or physical abilities or in an un-safe work environment.

‘Meftiberé corivicied or under investigation for Illegal use of drugs or alcohol, ‘including
possession, use, abuse, or driving while under the influence, must feport that information to the
Chief within seven (7) days of the | incident for consideration. If not reported within that time, them
member will subjectté ihmediate' dish al

 

Members who do,not agree to or act in accordance with the foregoing shall be subject to
discipline, up to and includirig discharge. This Article shail not be construed as an obligation on
rehabilitation if it is appropriately determined that the member current use of alcohol or drugs
prevents such individual from performing the duties of his position or whose continuance on
active status would constitute a direct threat to the property and safety of others.
Case "QD Document 1-6 Filed a | Page 107 of 140

ARTICLE Vill
Sexual and other Unlawful Harassment

    

n ahd conduct that can be considered harassing,
rassment. Actions, Words; |ok@s, or commeénts based
On an individual's sex; race, color, national origin, age, religion, disability, or any otherlegally -

protected characteristic will not be tolerated.

Sexual harassment is defined as unwanted sexual advances, or visual, verbal, or physical
conduct of a sexual nature. This definition Includes many forms of offensive behavior and
includes gender-based harassment of a person of the same sex as the harasser. The following is
a partial list of sexual harassment examples:

* Unwanted sexual advances.

* Offering employment benefits in exchange for sexual favors.

* Making or threatening reprisals after a negative response to sexual advances.

* Visual conduct that includes leering, making sexual gestures, or displaying of sexually
suggestive objects or pictures, cartoons or posters.

*¥

Verbal conduct that includes making or using derogatory comments, epithets, slurs, or jokes,
* Verbal sexual advances or propositions.

* Verbal abuse of a sexual nature, graphic verbal commentaries about an individual's body,
sexually degrading words used to describe an individual, or suggestive or obscene letters,
notes, or invitations.

* Physical conduct that includes touching, assaulting, or impeding or blocking movements.

Unwelcome sexual advances (either verbal or physical), requests for sexual favors, and other
verbal or physical conduct of a sexual nature constitute sexual harassment when: (i) submission
to such conduct is made either explicitly or implicitly a term or condition of employment; (2)
submission or rejection of the conduct is used as a basis for making employment decisions; or,
(3) the conduct has the purpose or effect of interfering with work performance or creating an
intimidating, hostile, or offensive work environment.

lf you experience or witness sexual or other unlawful harassment in the workplace, report it
immediately to your supervisor. If the supervisor is unavailable or you believe it would be
inappropriate to contact that person, you should immediately contact the Fire Chief. You can
raise concems and make reports without fear of reprisal or retaliation.

Alt allegations of sexual harassment will be quickly and discreetly investigated. To the extent
possible, your confidentiality and that of any witnesses and the alleged harasser will be protected

 
Case PENG Document 1-6 Filed “es Page 108 of 140

against unnecessary disclosure. When the investigation is completed, you will be informed of the
outcome of the investigation.

Any supervisor or manager who becomas aware of possible sexual or other unlawful harassment
must immediately advise the Fire Chief so it can be investigated in a timely and confidential
manner. Any employee engaging in sexual or other unlawful harassment will be subject to
disciplinary action, up to and including termination of employment.

16
Case BO Document 1-6 Filed a | Page 109 of 140

ARTICLE IX
Social Media Policy

l) PURPOSE

The Neshannock Township Volunteer Fire Company endorses the secure use of social media to
enhance communication and Information exchange; streamline processes: and foster productivity
with its members. This policy establishes NTVFC’s position on the use and management of social
media and provides guidelines on the management, administration, and oversight. This policy is
not meant to address one particular form of soclal media; rather social media in general in
general terms as technology will outpace our ability to discover emerging technology and create
policies governing its use,

ll} PHILOSOPHY

Social media provides a valuable means of assisting the NTVFC and its personnel in meeting
community education, community information, fire prevention, and other related organizational
and community objectives. This policy identifies possible uses that may be evaluated and utilized
as deemed necessary by fire administrative and supervisory personnel. This department also
recognizes the role that social media tools may play in the personal lives of department
personnel. The personal use of social media can have an effect on fire departmental personnel in
their official capacity as firefighters. This policy Is a means to provide guidance of a precautionary
nature as well as restrictions and prohibitions on the use of social média by department
personnel.

Ili) DEFINITIONS

1} Blog: A self-published diary or commentary on a particular topic that may allow visitors to post
responses, reactions, or comments.

2) Post: Content an individual shares on a social media site or the act of publishing content on a
site.

3) Profile: Information that a user provides about himself or herself on a social networking site.
4) Social Media: A category of Internet-based resources that enable the user to generate content
and encourage other user participation. This includes, but is not limited to, social networking
sites: Facebook, Myspace, Twitter, YouTube, Wikipedia, blogs, and other sites. {There are

thousands of these types of sites and this is only a short list.)

5) Socia/ Networks; Platforms where users can create profiles, share information, and socialize
with others using a range of technologies.

6) Speech: Expression or communication of thoughts or opinions In spoken words, in writing, by
expressive conduct, symbolism, photographs, videotape, or related forms of communication.

Iv) POLICY
1, This policy shall apply to all NTVFC members regardless of membership status.

a. All department social media sites or pages shall be approved by the Fire Chief
or designee ahd shall be administered by the departmental information services
section or designee. .

b. Social media pages shall clearly indicate they are maintained by the fire
department and shall have the department logo and contact information
prominently displayed.

G. Social media content shall adhere to applicable laws, regulations, and policies,
including all information technology and records management policies of the
department.

\7
Case BE Document 1-6 Filed “<@ Page 110 of 140

a.

h.

Social media content is subject to open public records laws.
Relevant records retention schedules apply to social media content.

Content must be managed, stored, and retrieved to comply with open records
laws and e-discovery laws and policies.

Social media pages should state that the opinions expressed by visitors to the
paga(s) do nat reflect the opinions of the department.

Social media pages shall clearly indicate that posted comments will be
monitored and that the department reserves the right to remove obscenities, off-

topic comments, and personal attacks.

i.

Social media pages shail clearly indicate that any content posted or submitted
for posting is subject to public disclosure.

2, Department-Sanctloned Use
Department personnel representing the department via social media outlets shall do the

following:

b,

The use of department computers by department personnel to access social
media fs prohibited without authorization.
Conduct themselves at all times as representatives of the department and,

accordingly, shall adhere to all department standards of conduct and observe
conventionally accepted protocols and proper decorum.

Identify themselves as a member of the department.

Do not post, transmit, or otherwise disseminate confidential information,
including photographs or videos, related to department training, activities, or
work-related assignments without express written permission.

Do not conduct poiitical activities or private business.

Department personnel use of personally owned devices to manage the
department's social media activities or In the course of official duties is
prohibited without express written permission.

Members shall observe and abide by all copyright, trademark, and service mark
restrictions in posting materials to electronic media.

3. Potential Uses

a.

Social media is a valuable tool when providing information about
i. Special events

ii. Weather emergencies
iit. Major ongoing events in the Jurisdiction that affects the entire community.
iv. Public safety information and public service announcements

Membership Opportunities - Persons seeking volunteer positions use the
Internet ta search for opportunities.

Background Checks - For authorized members to conduct a background check
on potential members or volunteers
iF Candidates applying for membership with thls department must sign a
release document enabling an assigned member to conduct a
background check using any resource fo include social media,

Hi. This department has an obligation to include Internet-based content

when conducting background investigations of applicants. lil.
Searches should be conducted by recruitment and retention committee

18
Case eS Document 1-6 Filed “<@ Page 111 of 140

with permission from the Fire Chief and only for the purposes or
providing possible background material on member applicants.

d. Information pertaining to protected class status shall be filtered out prior to

sharing any information found online with decision makers.

i. Persons authorized to search Internet-based content should be deemed
as holding a sensitive position.

ii. Search methods shall not involve techniques that are @ violation of
existing law.

iti. Vetting techniques using social media as one of many resources to
provide valid and up to date information shall be applied uniformly to all
candidates.

Iv. Every. effort must be made to validate Internet-based information
considered during the membership interview process.

Q, This shall not be the only mechanism to provide background information on a
possible candidate.

4. Personal Use - Precautions and Prohibitions

Department personnel shall abide by the following when using social media.

a. Department personnel are free to express themselves as private citizens on
social media sites to the degree that their speech does not impair or impede the
performance of duties, impair discipline and harmony among coworkers, or
negatively affect the public perception of the department.

b. As public members, department personnel are cautioned that their speech
either on or off duty, and in the course of their official duties that has a nexus to
the member's professional duties and responsibilities may not necessarily be
protected speech under the First Amendment.

i. This may form the basis for discipline if deemed detrimental to
the department.

ii. Department personnel should assume that thelr speech and
related activity on social media sites will reflect upon their
position within the department and of this department.

Cc. Department personnel shail not post, transmit, or otherwise disseminate any
information to which they have access as a result of their membership without
written permission from the Fire Chief or designee.

d. Department personnel are cautioned not to do the following:

i. Display department logos, uniforms, or similar identifying items
on personal web pages without prior written permission.

fi. Post personal photographs or provide similar means of personal
recognition that may cause you to be identified as a firefighter,
fire officer or member of this department without prior written
permission.

iti. When using social media, department personne! should be

mindful that their speech becomes part of the World Wide Web.

19
Case eNO TS Document 1-6 Filed a | Page 112 of 140

a. Adherence to the department's code of conduct is required in the personal use
of social media. In particular, department personnel are prohibited from the
following:

i, Speech contalning obscene or sexually explicit language,

images, or acts and statements or other forms of speech that
ridicule, malign, disparage, or otherwise express bias against
any race, any religion, or any protected class of individuals.

if. Department personnel may not divulge information gained by
reason of their authority; make any statements, speeches,
appearances, and endorsements; or publish materiais that could
reasonably be considered to represent the views or positions of
this department without express authorization.

fii. Department personnel should be aware that they may be

subject to civil litigation for publishing or posting false information
that harms the reputation of another person, group, or
organization otherwise known as defamation to include:

iv, publishing or posting private facts and personal information
about someone without their permission that has not been
previously revealed to the public, is not of Jegitimate
public concern, and would be offensive to a reasonable person;

Vv. using someone else's namie, likeness, or other personal

attributes without that person’s permission for an exploitative
purpose; or

vi. publishing the creative work of another, trademarks, or certain
confidential business Information without the permission of the
owner.

f. Department personnel should be aware that privacy settings and social media
sites are constantly in flux, and they should never assume that personal
information posted on such sites is protected.

g. Department personnel should expect that any Information created, transmitted,
downloaded, exchanged, or discussed in a public online forum may be accessed
by the department at any time without prior notice.

V) VIOLATIONS

1. Reporting violations.
a. Any member becoming aware of or having knowledge of a posting or of any website or
webpage In violation of the provision of this policy shall hotify his or her supervisor
immediately or follow-up action.

20
Case ON NO Document 1-6 Filed oN @® Page 113 of 140

2. Violation of this social media policy may result in susperision ‘or termination: Do
VI) DISCIPLINARY ACTION

The disciplinary action presented herein may be used in conjunction with or Superseded by the
disciplinary action listed elsewhere in the Neshannock Township Volunteer Fire Com pany
Bylaws. :

4. Violations of the Social Media and Social Networking Policy are to be dealt with in the
violation manner listed below;
a. ampering with Departmental Issued Devices. Members found using, or
tampering with video and audio recording devices will face the following:
b. Immediate supervisory counseling session.
c, +30 day suspension

2. Unauthorized Use of Video and Audio Recording Devices. Members found using
unauthorized video and audio recording devices will face the following: ,

Immediate supervisory counseling session.
Fire Chief counseling session.

Confiscation of Unauthorized recording devices and content.
30 day Stispension.
Three (3):month probation. -

coor p

3. Unauthorized Posting of Department Scene(s) and/or Department Multi-Media Content,
Members found posting and sharing unauthorized content will face the following:

a. immediate supervisory counseling session,
b. Fire Chief counseling session.
CG. “30 day suspension.
d. Three (3) month probation.
e. ‘ Suspension from use of Departmental Devices for six (6) months.
4, Inappropriate and/or Illegal posting and/or sharing of offensive/objectionable material on

social media/networking sites. Members found posting and/or sharing inappropriate
and/or Illegal content will face the following:

Immediate supervisory counseling session.

Fire Chief counselirig session

90:day.suspension.

One (1) year probaiion.

‘Suspension from use of departmental devices during term of
membership.

f.- -  Tétmination of membership.

Pano oy

.§.. Répeat and/or Consecutive Violations.

a. ° Répeatéd or consecutive violations of one or more of the above —
regardless of order will résult in member's immédiate termhinatiol and
possible legal/criminal proceedings. This outlined disciplinary process is
Subject to approval from the Fire Chief, Board of Directors and NTVFC's

legal counsel. ,
Case NG Document 1-6 Filed 0 Page 114 of 140

ARTICLE X
Dues

a. The dues, initiation fees and application fees of the Company shall be set as the
membership from time to time so designate.

b. For amember to exercise voting privileges, dues must be paid prior to December
regular company meeting.

c. Members shall be dropped fram the roster for fallure to pay dues prior to December
meeting of the calendar year. He or she will be notified in writing of said suspension.
Re-admittance to the roster, after December 31, will be allowed once dues are paid
and upon favorable review or action by the Board of Directors.

d. Life members are exempt from paying dues.

22
Case ROOFS Document 1-6 Filed a) Page 115 of 140

ARTICLE XI
Business Officers

Section 1

a. The officers of the company shail be President, President Elect, Vice-President,
Secretary, Treasurer, Assistant Secretary-Treasurer, and three directors.

b. Officers shall be elected for a two (2) year.term or until their successor takes office.
Voting shall be by secret ballot and the winner shall be declared by a 51% vote of the
majority casting ballots. The President-Elect and Vice President shall be confirmed
for their respective offices of President and President-Elect by a 51% majority of the
votes cast. The Vice President vacancy shall be filled by the candidate. ds nominated
by the nominating committee and shall be confirmed for his respective office by a
51% majority of the votes cast. Nominations for the said offices will be accepted only
after a negative vote or declining of the said officer for the respective position. If no
decision is reached on the first ballot, a runoff between the candidates with the two
highest numbers of votes will be held.

¢. The directors shall be elected each for a three (3) year term, with one Director being
elected each year.

d. The immediate ex-president shail be a member of the Board of Directors for one year
with full privileges and obligations.

e. Five (5) of the regular members of the Board of Directors shall constitute a quorum
for conducting business.

Section 2
Nominations for officers and directors shall be submitted by the nominating committee at the
regular November meeting each calendar year. Election shall be held at the December meeting
at which time nominations may be made fram the floor.

Section 3
The Secretary shall post notices of the nominations at the regular meeting place, and take the
necessary precautions to see that only those members qualified by attendance and in good
standing carry out voting privileges. If a member has a legitimate excuse for missing four (4) or
more regular meetings, he shail appear before the Board for review of his voting rights prior to
the November mesting,

Section 4
Officers shail assume their respective offices on the first day of January, and shall take and be
held accountable to the following oath of office.

“| do solemnly swear that ! will faithfully execute the office to which | have been elected and will to
the best of my ability support and advance the purpose of the NTVFC and Relief Association”

The ranking member of the Board of Directors for the New Year shall administer the oath.

Section 5
{n case of the resignation or removal of an office, the Board shall fill the vacancy for the
remainder of the term left vacant.

23
Case 221 ov- 0g IFC Document 1-6 Filed 01/16 Page 116 of 140

Section 6
The President and Chief may only hold one office; all other active members may hold a busIness
office and fire line office at the same time.

Section 7
The President and Treasurer must have five (5) years’ service in the Company as an active
member. The President Elect, Vice-President, Secretary, Assistant Secretary-Treasurer, and
Directors must have five (5) years' service in the company as an active member. Business
officers must have 5 years’ service as an active member.

24
Case ees Document 1-6 Filed @ Page 117 of 140

ARTILCE XIl
Duties of Business Officers

Section 1
a. The President shall preside at all regular and special meetings, preserver order, decide
all points of order that may be raised and cast the deciding vate in the case of a tie.
b. He or she shalt sign all orders on the Treasurer for such sums of money as shall be
ordered pald by the Company.
c. He or she shall appoint all committees for his or her term of office.

Section 2
The President Elect, during the absence of the President, shall perform all the dutles and
requirements imposed upon the President.

Section 3
The Vice-President, during the absence of the President Elect and the President, shall
perform all duties and requirements imposed upon the President.

Section 4
a. The secretary shall keep a just and impartial record, the minutes of the proceedings
of the Company and a roll call book of the members of the Company.
b. He or she shail conduct all Company correspondence and draw and/or attest all
orders voted upon at Company request.

Section 5

a. The Treasurer shall receive alt monies paid to the company or department; credit the
amount to the proper account at the earliest practical time, taking receipt for the
same.

b. He shall deliver promptly all papers, monies, or other properties of the Company, in
his/her possession, to his/her successor in office, or anyone especially appointed to
receive them; and to perform such other duties as pertain to his office.

c, He shall, at the last regular meeting of the year, make a report to the company of all
monies received and expended, and within one (1} month from retiring from office,
deliver the his/her successor all books and papers belonging to the company.

d. An auditing committee shall be appointed by the President and they shall carefully
examine the books and audit the same, together with the accounts of the Treasurer,
Assistant Secretary-Treasurer and report in writing at the first regular meeting in
January, Audit must ba completed by April ist.

e. The Company may appoint a professional auditing firm to conduct an annual audit in
which case the results of the audit will be rendered as per the auditing firm's
schedule.

Section 6
a. The Assistant Secretary-Treasurer will assist the Secretary and Treasurer at
theirs, the President, and the Chiefs discretion, in any way that is deemed helpful to
said offices. He shall also act as substitute in the Secretary's or the Treasurer's
extended absence by appointment from the President.

25
Case ee Document 1-6 Filed ug Page 118 of 140

a.

c.

a.

Section 7
lt shall be the duties of the Directors to furnish advisory aid to the officers of the
Company and fo sit with the officers and the Fire Chief as an executive board, a
discipline committee and a steering committee.

This committee shall meet at least once monthly preceding the regular meeting of the.
Company or more often as deemed necessary on the call of any two (2) directors or
the President.

1. Allitems that have a purchase cost in excess of $500.00 with the exception
of the board’s emergency allocation must have a purchase order signed by
the President of the company, a board member, or an approved committee
member, who has been authorized to make such purchases by the
membership of the Company. Such items shall relate to but not be limited to
the Company buildings, furniture, fixtures, and such buildings or physical
property of the Company. The Fire Chief shall issue a purchase order for all
items in excess of $500.00 that have been approved by the company’s
membership for purchase supplies. Purchase orders may also be issued at
the discretion or request of the first obtaining membership approval or the
approval of the officer herein assigns to approve such purchases.

2. Annually budgeted items that are stated and approved for purchase in the
annual operating budget of the company may be purchased at the discretion
of the Company officers having authority to purchase said items or supplies.

Any elected officers of the company who shall be absent from three (3) consecutive
meetings unless for sickness or some other unavoidable cause that prevents their
attendance, shalt upon review of the board, be removed from office and sald office
be declared vacant. lf absent due to sickness or other unavoidable cause, he or she
shall be allowed six (6} consecutive absences before the office is declared vacant.
The unexpired term shall be filled by appointment of the Board of Directors.

Section 8

Financial Responsibilities

It shalt be the duties of the business officers to oversee the financial operations of the
Neshannock Township Volunteer Fire Company. The Business officers shall ensure that
proper financial practices are followed in the areas of accounts receivable, accounts
payable, financial accounts, and investments.

The following policies shall apply in addition to the business officer's duties listed
previously in this section.

i. Persons with close personal ties (husband/wife; brother/sister; business
partners) cannot handle cash without a third party present.

ii, Frequent deposits will be made for large amounts of cash or donations.

iii. At minimum two people shall be responsible for reconciliation and
deposit of cash with the treasurer/ assistant secretary-treasurer
rendering a report at each month meeting. iv. All donations or income
shall have receipts or be recorded so to have documentation for
accounting purposes.

v. All business officers shall be able to and be bonded with the premium paid
by the Fire Company.

Accounts payable: Company bills shall be received and processed indicating to which
account the invoice is to be charged to. Invoices to be paid shall be prepared a

26
Case an vie Document 1-6 Filed ou" Page 119 of 140

reasonable amount of time prior to the monthly regular company meeting. All invoices

shall be approved to be pald by vote at the company meeting and signed by two
authorized business officers,

27
Case oe ie Document 1-6 Filed ue Page 120 of 140

ARTICE XIll
Fire Organization

Section i

a. The company shall have one Fire Chief, One (1) Deputy Chief, (1) one Captain, and
any other officer as the Fire Chief see fit.

b. The members shall elect the Chief blannually (every two years). The Chief shall
appoint tha Deputy Chief and Line Officers, They shall meet the requirements
specified previously In thls document.

CG. The Chief shal! have and exercise supreme command at all emergencies and at all
times when the officers and members are on duty. In his absence, the Deputy Chief
or next officer in rank shall perform all duties and functions of the Chief.

d. The Chief shall bé the Chief Executive Officer and custodian of all property of the
Company. He shall see that the Company Is at all times equipped and ready and
trained for service, and that the equipment is properly cared and stored and in
condition for immediate use,

e. The Chief, or clerk appointed by the Chief, shall make reports on all fires. Reports
are to be sent to Pennsylvania State Police, any other state or federal agencies, and
a copy kept on file for the Company.

f. It is the responsibility of the Chiefs to develop cause to be adopted and enforce the
Standard Operating Guides. ,
g. The Chief and Line Officers must have five (5) years’ service in the company and

must meet the minimum training requirements as determined by the Fire Chief and
meet requirements set forth in the Job Descriptions as posted in the Member
Handbook.

Section 2

a. Fire Police Captain will be elected by the Fire Police biannually every two years).
The fire Police Captain shall appoint a Lieutenant annually. The Lieutenant shall
meet the requirements specified previously in this document.

b. The Fire Police Captain shall have power and regulations governing the
organization not to conflict with the organization which they come under (i.e. Fire
suppression, municipal authority, ete.)

c. Fire Police Captain will be charged with instruction of all personnel under their
command. They will also enforce the rules and regulations for traffic control and
security at emergency scene as set forth by the Pennsylvania State Police,
Bureau of Motor Vehicles, and local ordinances established by the
Superintendent of Police partaining to this department.

28
Case eo Document 1-6 Filed "@ Page 121 of 140

ARTICLE XiV
Problem Resolution

jevance ‘shall take the following measures:

 

1. The member shail reduce'the alleged grievance to writing and submit It to
the Fire Chief Within thi8é'(3) ‘daya:* cv cnacetielittna aha

2, Ifthe’Fire Chiéf does not feséive the grievance, the rériber shall reduce t
grievance to Writirig ’6rics gain and request to préséiit It ators thé Board of
Directors» Such request shall be filed within thirty (30) days of the alleged
grievance. The decision of the Board of Directors shall be rendered within

fifteen (15) days and shall be rendered final.

  

ARTICLE XV
Miscellaneous Provisions

There may be, with the consent of the NTVFC, an Auxiliary formed for the purpose of aiding the
firefighters in raising money and giving any other help needed, The Auxiliary shall be under the
sole jurisdiction of the NTVFC and can be dissolved at any time by a majority vote of ballots case
or universal sign at a meeting of the Company.

ARTICLE XVI
Rules and Regulations

    

a. There shall be a'staridard of policy Within the fire company to'be Kaw as th
Neshannack Township Volunteer Fire Company Operational Rules and Reg
Personnel and Equipment.

b. There shall be af‘Member Handbodk ‘that shall serve as an informational guide for ali
department members.

tions for
Case ee Document 1-6 Filed ue Page 122 of 140

ARTICLE XVII
“Discipline

Section 1
Any members who shall take the apparatus from the ‘éngine room, except qualified drivers at the
time of alarm, or other emergency without the ermission of the Fire Chief, Deputy Chief, or Line
Officer, shall be suspended for a period of thi ty (30) days.

 
  

Section 2
Any member, who shall in time of-fire, or In or about the Fire Company property, ralse or cause
disturbance, or dereliction of duties, shall be subject to disciplinary action upon written request to
the President. The Fire Chief or Officer In Charge may also immediately suspend a member for
the reasons stated for a maximum of 48 hours. During this time a formal written request must be
made to the President for the reason and further review of disciplinary action.

Section 3
Any person who shail cause the alarm to sound except when necessary shall face disciplinary
actlon.

section 4
Any person who shall willfully destray Corpany prdéperty shall be charged with the costs of
repair, In addition, he/she shall be disciplined as the incident warrants.

Section 5 -
Any member withholding any funds, books, papers, or other Company property shall be expelled
and legal proceedings brought against him/her for their recovéry’ Unless: a reasdhable éx u
be given and accepted by two-thirds (2/3) of the votes cast at a regular meeting. Votirig’will be by
Sécret ballot.

 

Section 6
Any member who discusses confidential business of the Company with non-members shall be
charged with a violation of the By-laws and Constitution.

Section 7
Any meiber who shall Vidlate the Constitution, By-Laws or othe? regulations of the Company or
whose conduct shall be improper and damaging to the good will of the Company shall be
‘expelled or suspénc led from the Company in the following manner:

a. The Fire Chief or Officer in Charge may immediately ‘suspend: a member for a
maximum of 48 hours for any of the actions listed in this section, At time of
suspension the Officer must follow formal procedures ‘with the Company President.

b. Charges against offending meniber must’ bé made in Writing and directed to'the
President within 48 hours of théoffense.

c. When the President receives letters he directs the recording Secretary to .
immediately mail a letter to the ‘aééUsed of hishher charges and advise them ‘of time
and date’of the: ‘hearing. The meeting shall be posted at least five days prior to the
date of the meeting, and must be attended by a quorum of the elected officers.

d. Suspension guidelines as follows:

 

First Offense... . fifteen (15) days
Second Offense........ .. thirty (30) days
Third Offense......... ... Sixty (60) dais

Fourth Offense..........0..ccc. ninety (90) days

30
Case eo Document 1-6 Filed “e Page 123 of 140

Fifth Offense... eee Pérmanentexpulsion froin thé company
8. Elected Officers should ptesent tothe body at the next meeting the extent and
duration ‘of purishment depending oii the offétise.
f. The acctised has the right to Abpeal an unfavorable verdict at the next regular
company meeting. At Which tims two-thirds (2/3) of thé Votes cast.in favor-of the
accused will 6xoriérate the offerie. This vote must-be secret ballot ard will fule over
the elected officer's decision.
g. All Suspensions will be total Suspension from all Fire Company activities.

        
   

  

Section 8

Any member who is arfested and convicted on or off duty will automatically be suspended fora
period up to thirty (30) days while the Board of Directors investigates the reason for arrest.
Arrests do not include minor traffic violations. Arrest-conviction suspension guidelines as follows:

Summary Offense or Misdemeanors........fifteen (15) t6 ninety (80) days suspension
Felony Offense.............c.:c:cceessseseseee Permanent expulsion from the company

   

Section 9 ’ Lo
The Electéd Officers’stiall have the tight'to deviate from the above set of guidelines depi ding on”
the severity’ of-the offense: * ces
Case eee Document 1-6 Filed @ Page 124 of 140

ARTICLE XVII
Dissolution

Section 1
Should the NTVFC determine that is shall be necessary to terminate all responsibilities and
cease operations as a chartered organization, all remaining assets shall be distributed as follows:

1. All creditors shall be satisfied for all debts and obligations due from the
NTVFC.
2. All remaining assets shall be conveyed to the local governing body of the

Township_of Neshannock with the stipulation that such assets be utillzed
solely for fire protection services to the Township of Neshannock.

32
2:21 e Document 1-6 Filed ue Page 125 of 140

Exhibits

Correspondence

EXHIBIT ()_
Case CO Document 1-6 Filed oe Page 126 of 140

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE PAPA,

Plaintiff,

NESHANNOCK VFD, NESHANNOCK VFD
BOARD, JOHN D. DICOLA, CHIEF AND
INDIVIDUALLY, BRADLEY SHAFFER,
DEPUTY AND INDIVIDUALLY, AND
BRIAN MELCER, DEPUTY AND
INDIVIDUALLY,

Defendants.

JURY TRIAL DEMANDED

{R1422821.1 }

 

CIVIL DIVISION

10701 of 2020ca

TEN DAY NOTICE OF PRAECIPE TO
ENTER JUDGMENT OF NON PROS FOR
FAILURE TO FILE A COMPLAINT

Filed on Behalf of Defendants,

Neshannock VFD, Neshannock VFD Board,
John D. Dicola, Chief and individually,
Bradley Shaffer, Deputy and individually, and
Brian Melcer, Deputy and individually.

Counsel of Record for This Party:

Bruce E. Rende, Esquire
PA LD.#52714

Timothy D. Iannini, Esquire
PA LD. #205572

RosB LEONARD MULVIHILL LLP
Firm #249

BNY Mellon Center

500 Grant Street, Suite 2300
Pittsburgh, PA 15219

(412) 281-5431
(412) 281-3711

Telephone:
Facsimile:
Case ON OO ES Document 1-6 Filed us@® Page 127 of 140

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA
ANNE PAPA, . CIVIL DIVISION

Plaintiff,
10701 of 2020ca

NESHANNOCK. VFD, NESHANNOCK VFD
BOARD, JOHN D. DICOLA, CHIEF AND
INDIVIDUALLY, BRADLEY SHAFFER,
DEPUTY AND INDIVIDUALLY, AND
BRIAN MELCER, DEPUTY AND
INDIVIDUALLY,

Defendants.

 

TEN DAY NOTICE OF PRAECIPE TO ENTER JUDGMENT OF NON PROS FOR
FAILURE TQ FILE A COMPLAINT

 

TO: Anne Papa
cfo Angelo A. Papa, Esquire
Signature Hill Legal
318 Highland Avenue
New Castle, PA 16101

DATE OF NOTICE: December 18, 2020
IMPORTANT NOTICE

YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO TAKE ACTION
REQUIRED OF YOU IN THIS CASE, UNLESS YOU ACT WITHIN TEN (10) DAYS FROM
THE DATE OF THIS NOTICE, A JUDGMENT MAY BE ENTERED AGAINST YOU
WITHOUT A HEARING AND YOU MAY LOSE YOUR PROPERTY OR OTHER
IMPORTANT RIGHTS. YOU SHOULD TAKE THIS NOTICE TO A LAWYER AT ONCE.
IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE FOLLOWING OFFICE TO FIND OUT WHERE YOU CAN GET LEGAL

HELP.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE

{R1122821.1 }
Case ON Document 1-6 Filed “@ Page 128 of 140

OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Lawyer Referral Service
430 Court Street
New Castle, PA 16101
Telephone: (412) 261-5555
Phone: 724-656-1921

Respectfully submitted,

ROBB LEONARD MULVIHILL LLP

By: /s/Bruce E. Rende
Brace HE, Rende, Esquire
Counsel for Defendants,
Neshannock VFD, Neshannock VFD Board,
John D. Dicola, Chief and individually,
Bradley Shaffer, Deputy and individuaily,
and Brian Melcer, Deputy and individually.

{R1122821.) }
Case eee“ Document 1-6 Filed a | Page 129 of 140

CERTIFICATE OF SERVICE
[hereby certify that a true and correct copy of the foregoing Ten Day Notice of Praecipe
to Enter Judgment of Non Pros for Failure to File a Complaint was served via Email and First

Class U.S. mail, postage prepaid upon all parties and counsel of record this 18" day of

December, 2020, as follows:

Angelo A. Papa, Esquire
Signature Hill Legal
318 Highland Avenue
New Castle, PA 16101

/siBruce E. Rende

Bruce E. Rende, Esquire

{R1122824.1 }
Case PENS Document 1-6 Filed “<@ Page 130 of 140

 

ROBB LEONARD MULVIHILL
ATTORNEYS AT LAW
December 18, 2020 Bruce E. Rende
brendc@rhmlawfirm.com

Adm admitted te (FV OF

Via Email and Regular Msil
Angelo A. Papa, Esquire

Signature Hill Legal
318 Highland Avenue
New Castle, PA 16101

RE: Anne Papa vy. Neshannock VFD, Neshannock VFD Board, John D. Dicola,
Chief and individually, Bradley Shaffer, Deputy and individually, and Brian
Melcer, Deputy and jndividually.

Claim No: PATR20100579-00001
Our File No: 26674BER

Dear Mr. Papa:

On November 6, 2020, we served a Rule upon Plaintiff to file a Complaint in this matter.
Thereafter, at your request, on November 19, 2020, we granted Plaintiff an extension until
December 16, 2020 within which to file that Complaint.

On December 17, 2020, you advised us that a Complaint had not been filed despite our
agreement that one would be filed by December 16, 2020. At that time, you requested that we
now agree to allow Plaintiff to pursue pre-complaint discovery. We were unwilling to acquiesce
in that request. At that time, you did not provide an indication when the Complaint would be
filed,

Accordingly, we are serving a Ten Day Notice of Praecipe to Enter Judgment of Nos Pros
for Failure to File a Complaint upon Plaintiff. In accordance with our discussion of December
17, 2020, you advised us that you were willing to accept this Ten Day Notice by email. Despite
your willingness to accept this correspondence by email, we will also be sending a copy by
regular mail.

We look forward to receipt of Plaintiff's Complaint.
Very truly yours,

/s/Bruce E. Rende
Bruce E. Rende

BER/evm
Enclosure

£R.1122810.1}
Robb Leonard Mulvihill LLP « BNY Mellon Center * 500 Grant Street « Suite 2300 Pittsburgh, Pennsylvania 1521
Phone 412-281-5431 « Fax 412-281-3711 « clmlawfrm.com
Northern Regional Office « 724-779-5040
Case NG Document 1-6 Filed 01/1 Page 131 of 140

Signature Hill

 

LEGAL

www.signaturehill.com

 

318 Highland Avenue — New Castle, PA 16101 — 724 654-8111 — Fax 724-654-6766

Email angelopapaesq@gmail.com
Angelo A. Papa, Esquire PC* * Admitted Federal Court
Malcolm Pollard, Esquire** **Certified Public Accountant
October, 13, 2020
Neshannock Volunteer Fire Company
3135 Mercer Road
Neshannock, PA 16105

Fax: 724-654-6814

Re: Anne Marie Elizabeth Papa

To Whom It May Concern:

I have enclosed a copy of my correspondence from January 8, 2020, which to the extent
relevant, is incorporated by reference as though fully set forth herein.

Notwithstanding several discussions with your legal counsel, and our working
relationship in this personnel matter, and my client waiting several weeks for a hearing date, time
and place, she has heard nothing from anyone. :

Apparently, as she has been instructed, she made arrangements to return company
property, and retrieve her personal property, on or before 1:00 PM today (October 13, 2020).

To add insult to the injury caused by multiple violations of your own handbook and
bylaws, she has been further instructed to make these exchanges directly and only through, the
Neshannock Township Police Department, likely motivated by your seeking to further injure her
by defamatory. She certainly is not any type of a threat, and what’s more (you all know that).

Nothing in this correspondence, or our participation, action or inaction to date, in any
way whatsoever, in any and all forums waives any or all of her rights including without limit:
challenging what is and is not her, or the fire company property; further discovered items by
either of us; and most importantly her immediately seeking full and proper redress which will be
promptly presented in formal legal format without further notice, except that required by law.

The process and procedural journey as you are we are about to embark upon, will clearly
reveal who is, and who is not part of this sad, unfair abuse of power, and to those who sat by and
allowed it to happen “shame on you”, and to those who are directly involved, will let the court

determine a proper remedy.
Case eee Document 1-6 Filed O1/1@® Page 132 of 140

 

Angelo A. Papa, Esquire

AAP

cc:

Neshannock Fire Company Board,

Fire Chief,

Deputy Fire Chiefs,

Township Supervisors,

Neshannock Police Department,
Attomey Richard Harper Legal Counsel,
Annie Marie Elizabeth Papa, and
Dianne M. Papa
 

Case NG Document 1-6 Filed wie Page 133 of 140

WNeshannock neshannaet Pa 0s

: eshannock, P

Volunteer Fire Company wwnedhanntakfire con
Headquarters: 724-654-4800 Fax: 724-654-6814 Dispatcher (Non-Emergency): 724-656-9300

Annie Papa

234 E Northview Ave
New Castle, Pa 16105

Ms. Papa:

It has been brought to the attention of Neshannack Township Volunteer Fire Company Soard of Directors thet on July 28, 2020 you took erltical safety equipment off of fire
apparatus and removed it frorn the fire station without authorization, Afteran Investigation of this report, you have been determined to be in violation of the membership

policy 7017 which is attached for your review.

The Board of Directors voted on July 27, 2020 to terminate your membership in the Neshannock Township Volunteer Fire Company effective immediately. Consequently, you

should do the fallowing:
+. Within 24 hours of your receipt of this ‘etter, camtact the Nashannock Township Police Department to arrange a time during business hours ta retucm ali fire €ompany

equipment in your possession. This equipment includes:

4. Self Contained Breathing Apparatus removed from Rescue 156 along with facepiece and all other accessories that accompany the breathing apparatus
2. Fire company radio equipment and pager

3, Keys fobls}
4, All company-issued uniform attire and/or badges that bear the name, insignia, of tikeness of the Nashannock Township Volunteer Fire company

§, Any other items that belong to the Neshannock Township Volunteer Fire Company

2. Cease and desist any representation that you are a current member of the Neshahnock Township Volunteer Fire Company
3. Cease and desist all forms of communication that suggest you are a current member of the Neshannock Township Volunteer Fire Company, including all social media

profiles, posts, or references .
4. Provide to the Neshannock Township Police Cepartment a list af your personal property that you believe to be at the fire station(s) 50 we may atternpt to locate the items

and return them to you.

Your prompt attention to these matters is requested.

Sincerely, ate -
Sane oy
wen pe" ° Poe ee

ok.

. Ed Harels, Secretary... -__.__..
Case eNO FS Document 1-6 Filed Oe Page 134 of 140

Neshannock Township Volunteer Fire Company

Volunteer Fire Company
Member Handbook

701 Member Conduct and Work Rules

To ensure orderly operations and provide the best possible work environment, we expect you to follow
rules of conduct that will protect the interests and safety of all members and Neshannock Township

Volunteer Fire Company.

Although it is not possible to list all the forms of behavior that are considered unacceptable at work, the
following are some examples of conduct that may result in disciplinary action, up to and including
termination of membership:

* Possession of firearms or other dangerous weapons in company property
* Any conduct that endangers the safety of others

* Gambling on company property
* Possession, distribution, sale, or use of alcohol or illegal drugs at work or while operating equipment

* Theft or inappropriate removal or possession of property
* Falsification of timekeeping records
* Working under the influence of alcohol or illegal drugs

* Fighting or threatening violence in the workplace
* Negligence or improper conduct leading to damage of employer-owned or customer-owned property

* Insubordination or other disrespectful conduct
* Violation of safety or health rules

* Smoking in prohibited areas
* Sexual or other unlawful or unwelcome harassment or sexual acts committed on the premises

* Possession of dangerous or unauthorized materials, such as explosives or firearms, in the workplace
* Unauthorized use of telephones, mail system, or other employer-owned equipment

* Violation of personnel policies

* Unsatisfactory performance or conduct

25
Case eee Document 1-6 Filed a | Page 135 of 140

NESHANNOCK TOWNSHIP FIRE DEPARTMENT

3135 Mercer Road
New Castle, PA 16105

 

— —-
re

—_

———

 

February 20, 2020

Ms. Ann Papa,

The Board of Directors of the Neshannock Township Volunteer Fire
Company recently met and has decided on a response to your recent activity
duririg the training night of January 7, 2020. Actions such as this are detrimental

to the health and safety to yourself as well as others.

Any further violations of the department by-laws, standard operating
guidelines, or officer’s orders could result in disciplinary action(s) including
complete removal from the fire department.

Any and all correspondence rega rding this action should be directed to the

fire company’s solicitor. » Gar,

Ed Harris, secretary, NTVFC

DY

Headquarters 724-654-4800 Dispatch - Non-Emergency 724-656-9300 Municipal Building 724-658-4972 Fax 724-654- 6814 neshid@neshannocktire.com
Case eNO Document 1-6 Filed a) Page 136 of 140

Signature Hill «

 

LEGAL

wrw.signaturehill.com

 

 

318 Highland Avenue — New Castle, PA 16101 — 724 654-8111 — Fax 724-654-6766
e-mail angelopapaesq@gmail.com

Angelo A. Papa, Esquire PC* * Admitted Federal Court
Malcolm Pollard, Esquire** ** Certified Public Accountant

February 4, 2020

Richard Harper

14 North Mercer St.
New Castle, PA 16101
Fax: 724-658-4346

Re: Anne Marie Elizabeth Papa, EMT/Neshannock/ VFD

Dear Richard,

As you can see, we have retumed from Cancun, and J am doing my best to try to get
back into the groove.

As a first order of business, I would note that I assume by now you were able to talk to
the chief. If I am correct, I would believe that he would be one of several references concerning
how dedicated Annie is to saving lives, and again being involved, ASAP. It’s at least been two
weeks or so, and I am advising her to resume her participation, especially in light of your
professional involvement.

[ have instructed her to merely move on and continue to do what she is told and function
as a valuable, subordinate member of the fine volunteers.

I’ve tried to call you yesterday because I knew the Tuesday training session was upon us.

If 1 can be of any further assistance, please do not hesitate to call. Thank you for your
kind, professional, statesman like involvement. It is easy to see while you are held in such
esteem in the Lawrence County legal community. Thank you- God Bless.

 

Angelo A. Papa, Esquire

CC: Annie Papa
Dianne Papa <

AAP
, 37 of 140
. led 01/18/21. «Page 1
C Document1-6 Fi
Case 221-0v-0007) gi

LAW OFFICE
FLANNERY SELTZER HARPER & PALMER

SUITE 300, HUNTINGTON BANK BUILDING

i# NORTH MERCER STREET
NEW CASTLE, PENNSYLVANIA I 6101-3765 Ni
-_— -

724-658-2000 A
FAN: 724-658-4346

RICHARD E. FLANNERY JOHN W, FLANNERY

1942-2016

JOHN R. SELTZER

RICHARD A. HARPER -_--_
ALLEN \ PALAIER HARRY A, F LANNERY
CARGLYN FLANNERY “LANG OF COUNSEI,

January 15, 2020
Angelo A. Papa, Esq.
318 Highland Ave.
New Castle, PA 16101

RE: Neshannock Township Volunteer Fire Company

Dear Mr, Papa:

In light of your implied threat of litiapation, I have instructed the officers and members of
the organization to have no contact with you or anyone acting on your behalf’ Accordingly we
will refuse to Cooperate in any “investigation” by way of Statements, interviews or the like,

    

Richard A, H ‘per
Flannery Seltzer Harper & Palmer
Case ee 000 gS Document 1-6 Filed eg 138 of 140

Signature Hill.

 

LIGAL

www.signaturehill.com

 

318 Highland Avenue —New Castle, PA 16101 — 724 654-8111 — Fax 724-654-6766

Email angelopapaesq@gmail.com
Angelo A, Papa, Esquire PC* * Admitted Federal Court
Malcolm Pollard, Esquire** **Certified Public Accountant
January 8, 2020

Neshannock Volunteer Fire Company
3135 Mercer Road

Neshannock, PA 16105

Fax: 724-654-6814

Re: Anne Marie Elizabeth Papa

To Whom It May Concern:

Please be advised that aside from being Anne Marie Elizabeth Papa’s father, I have been
retained to represent any and all legal interests including without limit:
A) Her multi-year, very expensive in time and effort, pursuit and acquisition of multiple
firefighter degrees and credentials, and,
B) Her lifelong reputation as a good worker and dedicated life saver including EMT, etc., and,
C) Her reputation in the community, and etc.

I am in receipt of information concerning various damaging, exaggerated, defamatory
statements made by various people in the fire department, and am advising her to immediately
and until further notice refrain from attending or speaking directly to any fire department or other
township personnel: until a full investigation and transcribed under oath testimony can be
secured from any and all persons who have made such statements in the past several months.

This letter is to advise that she urgently will defend her position as a firefighter and
demand compliance with all rules and regulations, by laws, statutory laws, common law in
preserving and protecting her hard-earned position and this sequestration should not ip any way
be interpreted as an abandonment or failure to participate.

Please communicate any and all fire department business concerning her directly to my
attention at 724-654-8111 (office), 724-316-3551 (cell phone), and angelopapaesq@gmail.com
(email). We have always had a friendly relationship with some of you gentlemen and hope that
continues, but we remind you that in a court of law, even repeating an untrue defamatory
statement and announcing you do not believe it is still actionable in a court of law. |
Case 2:21-cv-O004maJFC Document 1-6 Filed 01/18/ Page 139 of 140

I will not sit idly byS#id permit my client to be defamed or lose her position without
justification.

 

Angelo A. Papa, Esquire

AAP

CC: Fire Chief, Assistant Fire Chief,
Township Supervisors

Legal Counsel

Frank Jannetti

Annie Marie Elizabeth Papa

Dianne M, Papa
Case 2:21-cv-OO0(BRIFC Document 1-6 Filed @ Page 140 of 140

 

PiLED/ORIGINAL

“7 1020 0EC 23. PM 3: 02
Vw JOD! KLABON-ES0LD0

PO AKIN ALe RE
